Exhibit 10.2

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits

the information subject to the confidentiality request. Omissions are designated
as [*]. A complete

version of this exhibit has been filed separately with the Securities and
Exchange Commission.

 

 

LICENSE AND DISTRIBUTION AGREEMENT

dated as of August 22, 2006

among

COXCOM, INC.

and

TIVO INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

SECTION 1.LICENSES

   1

SECTION 2.OWNERSHIP AND RIGHTS IN INTELLECTUAL PROPERTY

   5

SECTION 3.FEES

   5

SECTION 4.PROMOTION COMMITMENT

   9

SECTION 5.DEVELOPMENT

   9

SECTION 6.CUSTOMER SUPPORT; COX MAINTENANCE AND SUPPORT

   16

SECTION 7.ADVERTISING

   17

SECTION 8.AUDIENCE RESEARCH SERVICES; COX SUBSCRIBER DATA

   19

SECTION 9.REPORTS; AUDIT RIGHTS

   21

SECTION 10.REPRESENTATIONS AND WARRANTIES

   22

SECTION 11.INDEMNITIES

   23

SECTION 12.LIMITATION OF LIABILITY

   25

SECTION 13.PRESS RELEASE

   26

SECTION 14.CONFIDENTIALITY

   26

SECTION 15.TERM; TERMINATION RIGHTS; EFFECTS OF EXPIRATION OR TERMINATION

   26

SECTION 16.GENERAL

   28

EXHIBIT A – DEFINITIONS

   A-1

EXHIBIT B –[*]END USER TERMS AND CONDITIONS

   B-1

EXHIBIT C –[*]

   C-1

EXHIBIT D –[*]BRANDING FOR TIVO-ENABLED STBS

   D-1

EXHIBIT E – TIVO TRADEMARK USAGE GUIDELINES AND POLICIES

   E-1

EXHIBIT F – COX MARKS

   F-1

EXHIBIT G – COX TRADEMARK USAGE GUIDELINES AND POLICIES

   G-1

EXHIBIT H –[*]PROCEDURES

   H-1

EXHIBIT I – TAMS SOLUTION FUNCTIONALITY

   I-1

EXHIBIT J – TE SOFTWARE FUNCTIONALITY

   J-1

EXHIBIT K – CUSTOMER SUPPORT

   K-1

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE

EXHIBIT L – MAINTENANCE AND SUPPORT

   L-1

EXHIBIT M – PRESS RELEASE

   M-1

EXHIBIT N – QUALIFYING STB HARDWARE AND SOFTWARE CONFIGURATIONS

   N-1

EXHIBIT O – ADVERTISING GUIDELINES

   O-1

 

-ii-



--------------------------------------------------------------------------------

LICENSE AND DISTRIBUTION AGREEMENT

This License and Distribution Agreement (the “Agreement”) is made effective as
of August 22, 2006 (the “Effective Date”), by and between TIVO INC., a Delaware
corporation, having its principal place of business at 2160 Gold Street, Alviso,
California 95002 (“TiVo”) and COXCOM, INC., a Delaware corporation, having its
principal place of business at 1400 Lake Hearn Drive, Atlanta, Georgia 30319
(“Cox”). Cox and TiVo may sometimes be individually referred to as a “Party” or
collectively referred to as the “Parties”. Unless otherwise defined herein all
capitalized terms shall have the meaning ascribed to them in Exhibit A, attached
hereto and incorporated herein by this reference.

RECITALS

WHEREAS, TiVo and Cox desire to establish a limited strategic relationship
specifically as detailed herein that provides Cox with

(i) a product featuring TiVo’s DVR Technology that is integrated with
[*]provides Cox Subscribers with specified TiVo products and services[*], and

(ii) an interactive advertising solution for deployment across [*]Cox’s current
and future platforms.

THEREFORE, the Parties, intending to be legally bound, hereby agree as follows:

SECTION 1. LICENSES.

1.1 TE Software License. Subject to the terms and conditions of this Agreement,
TiVo hereby grants to Cox a royalty-bearing (as provided in SECTION 3),
non-exclusive, non-transferable (except as expressly provided in Section 16.3 of
this Agreement), non-sublicenseable (except as expressly provided in this
Section 1.1) license [*]copy, use, display, license, and distribute (and have
copied, used, displayed, licensed, and distributed on behalf of Cox including,
without limitation, by Cox Systems), and sublicense to Cox TiVo Subscribers the
right to use the TE Software (solely in object code form) only as incorporated
in, and for use in conjunction with, TiVo-enabled STBs deployed to or used by
Cox Cable Systems [*]; subject to the following restrictions and terms:

(a) the TE Software shall be distributed in TiVo-enabled STBs in executable form
only and sublicensed by Cox for use by Cox TiVo Subscribers pursuant to end user
terms and conditions[*];

(b) except as otherwise provided in Section 1.8, Cox shall not, and shall not
authorize any third party to, attempt to reverse engineer, decompile,
disassemble, or otherwise attempt to derive the source code from any TE Software
provided by TiVo in executable code form, and shall not modify such executable
code except in the course of its intended use (e.g., linking executable code
with other components) without TiVo’s prior written consent;

(c) Cox shall not, and shall not authorize any third party to, obfuscate, alter
or remove any of TiVo’s valid, commercially reasonable copyright or other
proprietary rights notices or legends appearing on or in the TE Software in the
form provided by TiVo, and all such markings shall be included on or in all
copies made by Cox of any portion of such TE Software;

(d) Cox acknowledges that (i) the TE Software may incorporate, reference or
require the use of certain Third Party IP [*] and

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1.



--------------------------------------------------------------------------------

(e) Cox shall be and remain responsible for any breach of the license rights
granted pursuant to this Section 1.1 by any third party to whom Cox provides
access to, or who is otherwise providing services to Cox relating to, the TE
Software, and Cox shall not purport to grant any sublicenses or other rights
under the TE Software that are inconsistent with the restrictions and terms of
this Agreement. Notwithstanding the foregoing, Cox’s obligations with respect to
any breach of the license rights granted pursuant to Section 1.1 by Cox to a Cox
TiVo Subscriber [*]

1.2 TAMS License. Subject to the terms and conditions of this Agreement, TiVo,
on behalf of itself and all TiVo Affiliates, hereby grants to Cox a
royalty-free, non-exclusive, non-transferable (except as expressly provided in
Section 16.3 of this Agreement), non-sublicenseable (except as expressly
provided in this Section 1.2 of this Agreement), license [*]copy, use, display,
license, and distribute (and have copied, used, displayed, licensed, and
distributed on behalf of Cox including, without limitation, by Cox Systems), and
sublicense to Cox TiVo Subscribers with applicable Qualifying STBs the right to
use the TAMS Solution (solely in object code form) only as incorporated in, and
for use in conjunction with,[*]; subject to the following restrictions and
terms:

(a) any and all TAMS Solution software code incorporated in applicable
Qualifying STBs or deployed in Cox Cable Systems shall be distributed in
executable form only and sublicensed for use by Cox Subscribers pursuant to end
user terms and conditions[*];

(b) except as otherwise provided in Section 1.8, Cox shall not, and shall not
authorize any third party to, attempt to reverse engineer, decompile,
disassemble, or otherwise attempt to derive the source code from any TAMS
Solution provided by TiVo in executable code form, and shall not modify such
executable code except in the course of its intended use (e.g., linking
executable code with other components) without TiVo’s prior written consent;

(c) Cox shall not, and shall not permit any third party to, obfuscate, alter or
remove any of TiVo’s valid, commercially reasonable copyright, patent or other
proprietary rights notices or legends appearing on or in the TAMS Solution in
the form provided by TiVo, and all such markings shall be included on or in all
copies made by Cox of any portion of such TAMS Solution;

(d) Cox acknowledges that (i) the TAMS Solution may incorporate, reference or
require the use of certain Third Party IP [*]; and

(e) Cox shall be and remain responsible for any breach of the license rights
granted pursuant to this Section 1.2 by any third party to whom Cox provides
access to, or who is otherwise providing services to Cox relating to, the TAMS
Solution, and Cox shall not purport to grant any sublicenses or other rights
under the TAMS Solution that are inconsistent with the restrictions and terms of
this Agreement. Notwithstanding the foregoing, Cox’s obligations with respect to
any breach of the license rights granted pursuant to Section 1.2 by Cox to a Cox
Subscriber[*].

1.3 TiVo Remote. Subject to the terms and conditions of this Agreement, TiVo, on
behalf of itself and all TiVo Affiliates, hereby grants to Cox a royalty-free,
non-exclusive, non-transferable (except as expressly provided in 16.3 of this
Agreement), non-sublicenseable, license under all of TiVo’s Intellectual
Property Rights in, to and under the TiVo Remote to make, use, sell, and
distribute (and have made, used, sold, and distributed on behalf of Cox
including, without limitation, by Cox Systems), and sublicense to Cox TiVo
Subscribers the right to use the TiVo Remote[*]:

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2.



--------------------------------------------------------------------------------

(a) Cox shall not, and shall not authorize any third party to, make, distribute,
sell or use the TiVo Remote with any Cox Service except for use solely in
conjunction with the TE Software operating on the TiVo-enabled STB;

(b) Cox shall make, or have made on Cox’s behalf, the TiVo Remote solely in
strict accordance with the TiVo Remote Manufacturing Package;

(c) Cox shall not, and shall not permit any third party to, obfuscate, alter or
remove any of TiVo’s valid copyright, patent or other proprietary rights notices
or legends required to be included on the TiVo Remote in the form specified in
the TiVo Remote Manufacturing Package, all such markings shall be included on
all TiVo Remotes made by or for Cox, and no other markings shall be included on
the TiVo Remote;

(d) Cox acknowledges that (i) the TiVo Remote may incorporate, [*] and

(e) Cox shall be and remain responsible for any breach of the license rights
granted pursuant to this Section 1.3 by any third party to whom Cox provides
access to, or who is otherwise providing services to Cox relating to, the TiVo
Remote, and Cox shall not purport to grant any sublicenses or other rights
relating to the TiVo Remote that are inconsistent with the restrictions and
terms of this Agreement. Notwithstanding the foregoing, Cox’s obligations with
respect to any breach of the license rights granted pursuant to Section 1.3 by
Cox to a Cox TiVo Subscriber[*].

1.4 TiVo End User Documentation. Subject to the terms and conditions of this
Agreement, TiVo, on behalf of itself and all TiVo Affiliates, hereby grants to
Cox a[*] to and under the TiVo End User Documentation to reproduce and
distribute to Cox TiVo Subscribers (and have reproduced and distributed to Cox
TiVo Subscribers on behalf of Cox including, without limitation, by Cox
Systems), the TiVo End User Documentation.

1.5 TiVo Marks. Subject to the terms and conditions of this Agreement, TiVo
hereby grants to Cox a [*]the TiVo Marks solely for use in, or in reference to,
the TE Software and the TiVo Remote; subject to the following restrictions and
terms:

(a) Cox shall include[*] in related marketing materials as described in
Section 4.6;

(b) Cox shall include the TiVo branding on the TiVo Remote as provided in the
TiVo Remote Manufacturing Package;

(c) Cox shall use or display the TiVo Marks as permitted by this Section 1.5
only in compliance with TiVo’s trademark usage guidelines and policies attached
hereto as Exhibit E, as the same may be reasonably modified from time to time by
TiVo;

(d) before making use of any TiVo Marks, Cox shall submit a sample of the
proposed use to TiVo [*]with respect to such use of the TiVo Marks including,
in[*] remains substantially similar to the approved use with reasonable
modifications for the specific media being utilized;

(e) Cox agrees that it shall not use the TiVo Marks in any marketing or
promotion relating to any Cox products or services other than the TE Software or
otherwise use the TiVo Marks in any manner that is not in accordance with TiVo’s
trademark usage guidelines and policies referenced in Section 1.5(c); and

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3.



--------------------------------------------------------------------------------

(f) TiVo may terminate the licenses granted to Cox under this Section 1.5 in the
event of (i) any unauthorized use of the TiVo Marks or other breach of this
Agreement by Cox after thirty (30) days written notice to Cox, if Cox fails to
cure any breach, or (ii) immediately upon written notice in the event of that
Cox repeats any unauthorized use of the TiVo Marks or other breach of this
Agreement.

1.6 Cox Marks. Subject to the terms and conditions of this Agreement, Cox hereby
grants to TiVo a royalty-free, non-exclusive, non-transferable (except as
expressly provided in Section 16.3 of this Agreement), non-sublicensable license
to use and display the Cox Marks on Exhibit F solely for use in, or in reference
to, the TE Software for marketing and advertising purposes; subject to the
following restrictions and terms:

(a) TiVo shall use or display the Cox Marks as permitted by this Section 1.6
only in compliance with Cox’s trademark usage guidelines and policies attached
hereto as Exhibit G, as the same may be reasonably modified from time to time by
Cox; and

(b) before making use of any Cox Marks, TiVo shall submit a sample of the
proposed use to Cox [*] with respect to such use of the Cox Marks[*], remains
substantially similar to the approved use;

(c) TiVo agrees that it shall not use the Cox Marks in any marketing or
promotion relating to any TiVo products or services other than the TE Software
as offered by Cox or otherwise use the Cox Marks in any manner that is not in
accordance with Cox’s trademark usage guidelines and policies referenced in
Section 1.6(a); and

(d) Cox may terminate the licenses granted to TiVo under this Section 1.6 in the
event of (i) any unauthorized use of the Cox Marks or other breach of this
Agreement by TiVo after thirty (30) days written notice to TiVo, if TiVo fails
to cure any breach, or (ii) immediately upon written notice in the event of that
TiVo repeats any unauthorized use of the Cox Marks or other breach of this
Agreement.

1.7 Patent Marking. Cox will ensure compliance with TiVo’s patent marking
requirements for TiVo-enabled STBs, solely to the extent such requirements are
consistent with applicable patent marking laws and are commercially reasonable.
In addition, TiVo shall have the right to display in the “System Information”
screen within the user interface of the TE Software patent numbers identified by
TiVo[*]). TiVo shall be solely responsible for, and shall assume any and all
liability associated with, [*] that Cox shall not assume any responsibility or
liability in this regard. The inclusion of such patent numbers in [*] does not
[*] by Cox of the applicability of the corresponding patents to any [*] or to
any other [*].

1.8 [*] Escrow. After Cox Initial TE Acceptance and Cox Initial TAMS Acceptance,
TiVo will place into [*] (as defined below) for any [*] accepted by Cox pursuant
to SECTION 5 of this Agreement, and will additionally, from time to time
hereunder, [*]. The agreement with such Escrow Agent (the “Escrow Agreement”)
shall provide for [*] to Cox in the event of [*] that remains uncured [*] after
receipt of written notice of [*], or (ii) commencement of a case under the [*]
as now and hereafter in effect, or any successor statute, or any other
applicable [*] now or hereafter in effect, or TiVo’s consent to the entry of an
order for relief in an involuntary case, or to the conversion of a voluntary
case to an involuntary case, under any such law, or TiVo’s consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property, [*]. Upon release of the [*] Cox
shall have the [*] to the extent necessary to support and maintain the TiVo
Software (including engagement of [*] to perform such support and maintenance)
distributed by or for Cox on TiVo-enabled STBs prior to the occurrence of such
Releasing Event without any obligation to [*]; provided that such Source Code
shall be subject to the Source Code Procedures set forth in Exhibit H and shall
not be provided to any [*]. Cox shall give written notice by

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4.



--------------------------------------------------------------------------------

certified mail, overnight delivery service or hand delivery to the Escrow Agent
and TiVo of the occurrence of a[*], specifying the circumstances of such
occurrence in reasonable detail. The Escrow Agent shall provide for the [*]in
accordance with the provisions of the Escrow Agreement. TiVo shall[*] of the
escrow account. The Escrow Agreement shall provide that it is an agreement
supplementary to this Agreement as provided in Section 365(n) of Title 11 of the
United States Bankruptcy Code (the “Bankruptcy Code”) and that TiVo acknowledges
that if TiVo as a debtor in possession or a trustee in bankruptcy in a case
under the Bankruptcy Code rejects this Agreement or the Escrow Agreement, Cox
may elect to retain its rights under this Agreement and the Escrow Agreement as
provided in Section 365(n) of the Bankruptcy Code. For purposes of this
Agreement, the term “Source Code” is defined as the [*]and any available related
[*]necessary or useful for supporting and maintaining the[*] that was not
previously provided to Cox.

SECTION 2. OWNERSHIP AND RIGHTS IN INTELLECTUAL PROPERTY.

2.1 TiVo Owned IP. As between the Parties, the TE Software, TAMS Solution, all
Intellectual Property Rights in and to the foregoing and all Intellectual
Property Rights in and to the TiVo Remote shall at all times remain the sole and
exclusive property of TiVo, subject to the licenses expressly granted to Cox
under this Agreement. All licenses and rights not expressly granted to Cox in
this Agreement are reserved to TiVo.

2.2 Newly Developed IP.

(a) All new Intellectual Property Rights that are created by TiVo or a TiVo
Affiliate (whether [*]with Cox, a Cox Affiliate, a Cox System or a Cox Vendor)
[*]under this Agreement shall vest in and at all times remain the sole and
exclusive property of[*]. [*], on behalf of itself and any such [*]hereby
assigns to[*] any rights it may have in and to the foregoing.

(b) All new Intellectual Property Rights that are created by Cox, a Cox
Affiliate, a Cox System or a Cox Vendor ([*]shall vest in and at all times
remain the sole and exclusive property of[*], as applicable, and[*] shall not
have any license or other rights therein.

(c) Each Party shall, at the request and expense of the other Party, at any time
during or after the Term, sign all instruments and documents reasonably
requested by the other Party, and otherwise cooperate with the other Party, to
effectuate or evidence its rights to any and all such new Intellectual Property
Rights.

(d) Notwithstanding any other provision of this Section 2.2, the Parties
acknowledge and agree that if a Statement of Work requires the development of
[*]that are not related to or based on any [*]existing as of [*]of such
Statement of Work, the provisions of this Section 2.2 may be superseded and
revised[*] as to the ownership interests and license rights in and to such new
Intellectual Property Rights.

SECTION 3. FEES.

3.1 Subscriber Acquisition Commission. Cox shall pay to TiVo a commission (the
“Subscriber Acquisition Commission”) for each [*]that becomes a Cox TiVo
Subscriber [*](herein, a “[*] Subscriber”), as follows:

(a) As part of the marketing obligations described in SECTION 4, Cox will
execute marketing campaigns (each a “[*]) targeted at [*]which advertise the
availability of TiVo through Cox. Subject to the terms and conditions of
Sections 1.1 and 1.5, Cox shall have [*]on bundling and licensing the TE
Software to Cox TiVo Subscribers, including without limitation[*]. The [*]will
commence in each Cox

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5.



--------------------------------------------------------------------------------

Market within [*]days after the date [*]is first made commercially available
(excluding testing and beta releases) in such Cox Market as further described in
Section 4.1 and, provided that TiVo has not breached its obligations under
Sections 5.3 or 6.2 of this Agreement, shall be maintained in such market for a
period of not less than [*]thereafter and will include jointly created and
mutually agreed upon messaging.

(b) The amount of the Subscriber Acquisition Commission will be adjusted in
accordance with the [*]purchased by the[*]. Cox will pay TiVo [*] who subscribes
to [*]. Cox will pay TiVo [*]who subscribes to [*]. Cox will pay TiVo [*] who
subscribes to [*].

(c) The commission owed to TiVo will accrue [*]over an [*]and is calculated by
dividing the total applicable commission owed under Section 3.1(b) above by[*],
and Cox’s obligation to pay the commission will [*]in the month that a[*]. For
example, a [*]who purchases[*], but only [*]will result in a commission of
approximately[*] to be paid to TiVo. As another example, a [*]who initially
purchases [*]later reduces his/her subscription to [*]for the remainder of the
[*]period, will result in a commission of approximately[*] for the first [*]and
then [*]for the[*].

(d) Within [*]after the Effective Date, TiVo and Cox shall identify and agree in
writing on a method to reliably track the number of[*].

(e) The [*]shall be subject to applicable laws, and Cox shall have the right to
[*]in any applicable jurisdiction(s) if the Parties reasonably determine that
any [*]may violate any such laws of such jurisdiction(s). Notwithstanding the
foregoing, Cox shall have the right in its sole discretion to suspend any [*]in
the event that it receives any formal complaint or other notice of an
investigation or proceeding relating to the legality of such campaign. In the
event of a suspension of any [*]pursuant to this Section 3.1(e), the Parties
shall use reasonable commercial efforts to promptly modify and re-execute the[*]
such that it no longer violates any such laws and/or addresses any other issues
giving rise to the complaint, investigation or proceeding.

3.2 Monthly Fees. Each Cox System shall pay to TiVo a Monthly Fee for each
commercially deployed TiVo-enabled STB, calculated in accordance with the
following[*] (the “Monthly Fees”):

 

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

For the sake of clarity, the [*]in Monthly Fee applies only to those
TiVo-enabled STBs within the given[*]. As an example, if during a given month
Cox has a total of [*]TiVo-enabled STBs, the fee for the first[*] For the
avoidance of doubt, the Monthly Fee remains the same during [*]Advertising
and[*] Advertising.

3.3 Development Fees. Subject to the terms and conditions of this Agreement and
the applicable Statement of Work, Cox shall also pay TiVo for all engineering
work and material costs agreed to in writing by the Parties in each Statement of
Work referenced in SECTION 5 in accordance with the payment milestones mutually
agreed to in writing by the Parties (herein, “Development Fees”).

3.4 Cox Payments. Cox shall require that each Cox System with TiVo-enabled STBs
[*]to pay the Subscriber Acquisition Commission in Section 3.1 and all Monthly
Fees identified in Section 3.2 within [*]the month to which such obligations
relate or in which such obligations accrue; provided that in no event shall such
payment(s) be made more [*]after the end of such month. Undisputed milestone
payments under Section 3.3 shall be paid by Cox within [*]after the [*]of the[*]
of the deliverable or the date of[*], unless

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6.



--------------------------------------------------------------------------------

otherwise specified in the applicable Statement of Work. In addition, Cox agrees
to pay any and all taxes, fees, excises duties or other governmental charges
imposed on applicable payments made to TiVo under this Agreement, excluding any
taxes based on TiVo’s income. If Cox [*] invoiced by TiVo, Cox shall promptly
notify TiVo in writing of such [*] and shall work in good faith with TiVo to
promptly resolve such[*]. Any amounts identified in an applicable invoice that
are not the subject of such dispute shall be paid by Cox in accordance with this
Section 3.4. All undisputed payments described in this SECTION 3 not received by
TiVo by the applicable due date shall be deemed delinquent. Delinquent payments
shall accrue interest at a rate of [*] per month or portion thereof (or, if
lower, the maximum rate permitted by law) during the period that such payment
remains delinquent.

3.5 TiVo National Advertising Revenue Share. The revenue share identified in
Section 7.1(c)(iv) during [*] and in Section 7.2(c)(iv) during [*] for Net
Revenue generated by TiVo shall be paid by TiVo within[*] days after the end of
the calendar quarter in which such obligation accrues.

3.6 Payment Responsibility and Instructions. All amounts due to TiVo shall be
paid by Cox or the Cox System, as applicable, in United States Dollars within
the time frames specified herein. With respect to amounts to be paid directly by
Cox Systems, Cox agrees that it shall cause each such Cox System to pay all
undisputed amounts owed by such Cox System hereunder and that Cox shall remain
responsible for each such payment until it is received by TiVo. All amounts due
to Cox shall be paid by TiVo in United States Dollars within the time frames
specified herein.

3.7 [*].

(a) If TiVo enters into a [*] with any other multi-channel video distributor
that provides for a license [*] licensed to Cox under this Agreement (an
“Alternate License Agreement”) and such other distributor has [*] (and has not
breached such commitment) the TiVo Software, the terms and conditions set forth
in this Section 3.7 shall apply. In the event that such Alternate License
Agreement contains [*] that are more favorable to such other distributor in
relation to the [*] as set forth in this Agreement, then, at[*], this Agreement
shall be amended as described in this Section 3.7, effective [*] Agreement, such
that Cox shall be entitled [*] applicable to each such more favorable[*] elected
to be received by Cox (herein, a “MFN Amendment”).

(b) Within [*] after the effective date of any such Alternate License Agreement,
TiVo shall prepare and provide to Cox a [*] of such Alternate License Agreement
and a statement as to TiVo’s determination that such Alternate License Agreement
[*]

(i) If TiVo determines that such Alternate License Agreement does trigger a MFN
Amendment, there is [*] are, and the Parties determine that[*], at Cox’s
election, this Agreement shall be automatically revised to incorporate such MFN
Amendment without further action of the Parties and Cox shall thereafter be
entitled to the benefit of the amended terms, conditions and fees.

(ii) If at any point in the MFN Amendment process set forth in this
Section 3.7(b), [*] that Cox has elected to receive, the Parties shall resolve
such issue pursuant to Section 16.6. If the Parties are unable to resolve the
issue pursuant to Section 16.6, then either Party may submit such matter to
binding arbitration solely for a determination as to [*]. Such arbitration will
be resolved by a single arbitrator engaged in the practice of law and familiar
with Delaware law, in accordance with the applicable rules of the American
Arbitration Association (the “AAA”). Any judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The Parties
shall mutually agree upon the selection of an arbitrator. If the Parties are
unable to mutually agree upon the selection of an arbitrator, the AAA will
select the arbitrator. The arbitrator shall [*] and may order no other remedy or
relief. Each Party

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7.



--------------------------------------------------------------------------------

shall bear its own costs and attorneys’ fees, and shall share equally in the
fees and expenses of the arbitrator. The arbitration shall occur in [*]

(iii) If TiVo determines that such Alternate License Agreement [*] and the
Parties determine that [*] consideration to TiVo as provided by the relevant[*].
In the event that the Parties are unable to agree upon terms and conditions to
provide substantially[*], the Parties shall resolve such issue pursuant to
Section 16.6. If the Parties are unable to resolve the issue pursuant to
Section 16.6, then either Party may submit such matter to binding arbitration
solely for a determination as to whether such [*]. Such arbitration will be
resolved by a single arbitrator engaged in the practice of law and familiar with
Delaware law, in accordance with the applicable rules of the American
Arbitration Association (the “AAA”). Any judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The Parties
shall mutually agree upon the selection of an arbitrator. If the Parties are
unable to mutually agree upon the selection of an arbitrator, the AAA will
select the arbitrator. The arbitrator shall [*] and may order no other remedy or
relief. Each Party shall bear its own costs and attorneys’ fees, and shall share
equally in the fees and expenses of the arbitrator. The arbitration shall occur
in [*].

(iv) If TiVo determines that such Alternate License Agreement [*] no further
action shall be taken with regard to such Alternate License Agreement.

(v) If TiVo determines that such Alternate License Agreement [*] provided that
Cox provides written notice to TiVo of [*] of receipt of the MFN Notice. If Cox
does not provide TiVo with written notice [*], Cox will be deemed to have
accepted TiVo’s determination and Section 3.7(b)(iii) above shall apply.

(1) If, as a result of [*] conducted hereunder, [*] shall promptly provide
written notice to the Parties stating that the[*] an MFN Amendment and no
further action shall be taken with regard to such Alternate License Agreement.

(2) If, however, the [*] then the [*] promptly commence good faith discussions
with TiVo regarding whether the Alternate License Agreement[*] If, after such
good faith discussions, the [*] shall promptly provide written notice to the
Parties stating that a MFN[*] and no further action shall be taken with regard
to such Alternate License Agreement.

(3) In the event that after such good faith discussions, the [*], then TiVo
shall have the option, at TiVo’s sole election (to be exercised by giving
written notice of its election to Cox [*] conclusion), to either (i) permit, [*]
Under no circumstances, other than the limited circumstance set forth in clause
(ii), above, shall any information acquired during the course of the [*] be
disclosed to Cox by [*].

(c) All MFN[*], the provisions of the Alternate License Agreements, and any
information relating to the foregoing shall be deemed the Confidential
Information of TiVo and shall be subject to the provisions of SECTION 14 of this
Agreement. This Section 3.7 shall not apply to any licenses to the TiVo Software
granted in connection with any claim or litigation or any settlement thereof
alleging that the TiVo Software infringes any Intellectual Property Rights of
any third party or any licenses granted prior to the Effective Date. Any
disputes as to whether this Section 3.7 applies to any license of the TiVo
Software shall be resolved in accordance with Section 16.6.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8.



--------------------------------------------------------------------------------

SECTION 4. PROMOTION COMMITMENT.

4.1 TE Software Deployment Commitment. Cox shall cause the[*]) to make the TE
Software available within [*] after [*] as [*] by Cox (the “[*] Cox Market”).
Within [*], the TE Software will be available to at least ninety percent
(90%) of the [*] in Cox Cable Systems in the[*] Within[*] after the TE Software
(and all other software required for functioning of the TE Software on
Qualifying STBs) provides support for [*], Cox will make the TE Software
available to at least ninety percent (90%) of the Qualifying STBs in Cox Cable
Systems in Orange County, California if New England was elected as the [*] Cox
Market or in [*] if [*] was elected as the [*] Cox Market (herein, the “[*] Cox
Market”). Notwithstanding the foregoing, if Cox does not deploy [*] in the [*],
Cox will make the TE Software available to at least[*] of the Qualifying STBs in
Cox Cable Systems in such [*] Cox Market within [*] months after Cox Initial TE
Acceptance. Cox’s commitments to deploy the TE Software in the Cox Cable Systems
shall be subject to TiVo not breaching its obligations set forth in SECTION 6.

4.2 Subscriber Terms. Cox will be responsible for all marketing, distribution,
[*] of the TE Software with regard to Cox Subscribers.

4.3 TiVo Launch Marketing Campaign. Upon the launch of the TE Software in each
Cox System, Cox shall cause the relevant Cox System to promote and market the
availability of the TE Software. During the Term, the TE Software shall be
[*](i) the [*] that [*] DVR Technology, [*], implemented in a [*], or [*]
executed by the applicable Cox System, and (ii) in any [*] that has express
inclusion of [*] (implemented in[*]) as part of the terms [*] executed by the
applicable Cox System; provided, however, that the [*] of all such marketing of
the TE Software shall be [*], however, in no case will the TE Software be [*]
than any other [*], product or service. TiVo will provide reasonable assistance
to Cox in the design of the marketing messages and materials, but all[*] shall
be born by Cox.

4.4 Call Scripts. Cox and TiVo will develop mutually agreeable scripts for use
by[*] to describe and promote the TE Software.

4.5 Free Trial. Each Cox System, in it[*], may offer a [*] of the TE Software to
Cox Subscribers who have a[*]; in which case TiVo [*] for the applicable boxes
during such [*] period, not to exceed[*]. For the avoidance of doubt, during
such [*] such Cox Subscribers shall not qualify for the [*] under Section[*].

4.6 Branding of Marketing Materials. Subject to the restrictions and terms of
use set forth in Section 1.5, Cox will include [*] on all marketing and sales
materials that refer to [*], including, without limitation,
collateral/brochures, advertisements and retail merchandising.

SECTION 5. DEVELOPMENT.

5.1 TAMS Solution. Subject to the terms and conditions of this Section 5.1, TiVo
shall develop and integrate the [*] with all [*] (including related servers and
network infrastructure) pursuant to specifications to be documented in the
Statement of Work for the[*]. It is the intent of the Parties that the version
of the [*] deployed by Cox shall be substantially similar in functionality to
the [*] as [*] for [*] (as generally described in [*] and to the extent that
TiVo has all rights necessary to use such [*] in connection with[*]) with
modifications (as specified in the [*] Statement of Work) to support integration
with Cox specific requirements. Subsequent [*] Statements of Work may be
executed by the Parties to incorporate new features and/or functionality to the
TAMS Solution as further described in Section 5.3. The cost for [*] shall be
documented in the applicable TAMS Statement of Work in accordance with [*]
below.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9.



--------------------------------------------------------------------------------

(a) Within [*] of execution of this Agreement, TiVo will, without cost to Cox,
provide a [*] in such detail as Cox may reasonably request including, without
limitation, such issues as[*], etc. to be used by Cox in developing the [*]
Statement of Work.

(b) Following the Effective Date, Cox and TiVo shall use commercially reasonable
efforts to develop the [*] Statement of Work as follows:

(i) Within [*] after the [*], each of Cox and TiVo shall appoint an individual
to serve as project manager and principal contact with respect to such Party’s
obligations under this Section 5.1 and shall notify the other Party of such
appointment.

(ii) Within [*] of the Effective Date, TiVo shall prepare [*] of the [*]
Statement of Work and deliver the same to Cox. Cox shall use its commercially
reasonable efforts to give TiVo access to such technical information, employees
and facilities of Cox and the appropriate Cox Vendors as is reasonably necessary
to complete such [*] Statement of Work. Failure of Cox or any Cox Vendor to
provide information reasonably requested by TiVo will be considered a [*].

(iii) Within [*] following delivery of such [*] of the[*] Statement of Work, Cox
shall deliver to TiVo Cox’s comments to the [*] Statement of Work. Thereafter,
the Parties shall negotiate in good faith to finalize such [*] Statement of
Work.

(iv) The Parties shall finalize the [*] Statement of Work within [*] after the
[*] (as extended pursuant to Section 5.4 for any Non-TiVo Delays) or by such
later date as shall be mutually agreed in writing by the Parties’ respective
project managers appointed pursuant to Section 5.1(b)(i). In the event that the
[*] Statement of Work is completed within [*] after the [*], the [*] used to
compute the [*] Solution under Section [*] will be[*]. If, notwithstanding the
reasonable commercial efforts of both Parties, the [*] Statement of Work is [*]
within [*] after [*] (as extended pursuant to Section [*] for any Non-TiVo
Delays) or by such later date as mutually agreed in writing by the Parties’ Vice
President level representatives, either Party shall [*], upon [*] to the other
Party. Notwithstanding any other provision of this Section 5.1, TiVo shall be
under no obligation to perform any development or design work relating to the
TAMS Solution in advance of the completion of the [*] Statement of Work unless
and until the Parties agree in writing on terms by which TiVo will be
compensated for work it performs prior to the execution of the [*] Statement of
Work.

(c) Each TAMS Statement of Work shall, at a minimum, provide for:

(i) detailed product requirements,

(ii) the software, hardware and development tools required to enable, operate
and support the TAMS Solution;

(iii) amendments to the [*], required for such TAMS Statement of Work, provided,
however, that with respect to any TAMS Statement of Work, TiVo shall notify Cox
in advance of the execution of such Statement of Work of any [*] that will be
required;

(iv) acceptance criteria (including features, functionality and
interoperability) for Cox’s acceptance of any deliverables relating to the TAMS
Solution;

(v) the total [*] required to complete the TAMS Solution and the [*] for the
TAMS Solution calculated at[*] and an estimate of other expenses and costs for
materials required to

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10.



--------------------------------------------------------------------------------

complete the TAMS Solution including, without limitation, any materials,
equipment, licenses, support agreements, etc. that are necessary to complete the
development and qualification work, all of the forgoing as specified in the TAMS
Statement of Work;

(vi) specified [*] on which particular aspects of the TAMS Solution shall [*],
which [*] shall be (x) designed to provide for [*] at reasonable intervals in
the development process, and (y) [*] and adjustment by the Parties from time to
time upon mutual written agreement if TiVo fails to achieve any milestone as a
result of a Non-TiVo Delay or as reasonably necessary to accommodate any project
change requests (each, a “PCR”) submitted by Cox;

(vii) the respective payments to be made by Cox to TiVo on each of [*], which
payment amounts shall (x) reflect an [*] of the TAMS Solution Development Fee
[*] execution of the TAMS Statement of Work, (y) reflect a [*] of the TAMS
Solution Development Fee payable upon[*], as applicable, and (z) reflect [*] of
the TAMS Solution Development Fee [*] on the [*] to in the TAMS Statement of
Work that are commensurate with the [*] completed by the [*];

(viii) reporting obligations for TiVo to update Cox as to its progress under the
TAMS Statement of Work, which reports shall be [*] at commercially reasonable
[*]; and

(ix) detailed procedures for modification of the TAMS Statement of Work as
evidenced in [*] which shall give such Party the right to [*] to the TAMS
Statement of Work subject only to the Parties mutually agreeing in writing to
such requested changes.

(d) Promptly following finalization of each TAMS Statement of Work in accordance
with [*] above, each Party shall commence performance of its obligations
thereunder and cooperate with the other Party in the performance of such
obligations in good faith and in a commercially reasonable manner. In carrying
out their respective obligations under each such Statement of Work, TiVo and Cox
shall perform such obligations in a professional and workmanlike manner and
comply with [*] set forth therein. In addition, [*] shall achieve all [*]
specified therein and comply with all [*] contained therein (including, without
limitation, those relating to the[*] thereof).

(e) Any deliverables relating to the TAMS Solution shall be delivered by TiVo
and tested and accepted (or rejected) by Cox in accordance with the following
procedures:

(i) TiVo shall deliver all such deliverables pursuant to the respective [*]
specified in the applicable TAMS Statement of Work and provide [*] to Cox when
each such deliverable is delivered.

(ii) In determining whether any such deliverable satisfies the [*] specified in
the TAMS Statement of Work, Cox and TiVo shall follow the following procedures:
Cox shall have the number of [*] in the TAMS Statement of Work for the
applicable deliverable after delivery of each deliverable to [*] (herein, the
[*]). Within such Acceptance Period, Cox shall use commercially reasonable
efforts to perform such acceptance tests and communicate the results to TiVo. By
the end of such Acceptance Period, Cox shall [*] that (x) the deliverable has
[*] the applicable acceptance criteria, specifying in [*] of such [*], or
(y) Cox accepts such deliverable. If Cox fails to notify TiVo within such
Acceptance Period as[*], or if Cox distributes or otherwise uses the deliverable
for commercial purposes, Cox shall be deemed to have accepted such deliverable.
If Cox reports any failure with respect to a deliverable, [*] such failure [*]
number of [*] in the TAMS Statement of Work for the applicable deliverable after
the [*] of Cox’s notice of [*] and deliver to Cox a [*] of such deliverable.
Upon delivery of [*] of a

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11.



--------------------------------------------------------------------------------

deliverable, the foregoing procedures shall be repeated until such deliverable
has been accepted by Cox or [*]pursuant to Section[*] below.

(iii) If there occurs a dispute regarding whether any such [*]the applicable[*]
specified in the TAMS Statement of Work (including following any attempts by
TiVo to [*]any such deliverable), Cox and TiVo shall promptly communicate such
dispute to the appropriate business/project manager when such Party becomes
aware of the dispute. If such dispute cannot be mutually resolved by such
business/project managers within [*]from the time the business/project managers
begin discussions, then either Party may [*]the matter to [*]procedures set
forth in Section[*].

(iv) If, notwithstanding the reasonable commercial efforts of both Parties, the
Release of the TAMS Solution being developed under the applicable TAMS Statement
of Work is [*]in accordance with this [*]after the date of the [*]set forth in
such applicable TAMS Statement of Work (as [*]pursuant to[*] for any Non-TiVo
Delays), or by such later date as mutually agreed in writing by the Parties’
respective Vice President level representatives, either Party shall[*] written
notice to the other Party, [*]and all[*] thereunder. In the event of[*], TiVo
shall be entitled to [*]under such TAMS Statement of Work pursuant to this[*];
provided that the next Statement of Work entered into by the Parties shall be
subject [*]on the amounts to be paid by Cox to TiVo until acceptance of the
[*]under such Statement of Work. If the [*]TAMS Statement of Work and[*] TAMS
Solution development efforts are [*]pursuant to this[*] of the Agreement, and
all other Sections as related to the TAMS Solution or TAMS Statement of Work,
shall immediately[*], and SECTION 16 as related to the work performed for such
Initial TAMS Solution. For the avoidance of doubt, if any subsequent TAMS
Statement of Work is [*]pursuant to this Section 5.1(e)(iv), such [*]such TAMS
Statement of Work and the development efforts thereunder and such [*]shall not
affect any of the rights or obligations of the Parties relating to prior
Releases of the TAMS Solution or any future TAMS Statements of Work executed by
the Parties.

(f) In consideration for the development of the TAMS Solution, Cox shall pay
TiVo [*]as shall be set forth in the applicable TAMS Statement of Work (subject
to any changes thereto in accordance with the PCR procedures specified therein).
The aggregate amount required to be paid by Cox to TiVo pursuant to each such
TAMS Statement of Work (subject to any such changes) shall be referred to herein
as the “TAMS Solution Development Fee.” Except as expressly set forth in this
Section 5.1, with respect to work performed under each TAMS Statement of Work,
[*]specified in such TAMS Statement of Work and there shall be [*]or rates
concerning[*] and second or third [*]unless specified in such TAMS Statement of
Work. All authorization concerning payment by Cox for [*]shall be specified in
the TAMS Statement of Work. In the event of any Cox caused delays, Cox shall be
responsible for[*], if any, to the extent that (i) the [*]causing; (ii) TiVo has
provided Cox with reasonable notice of such[*]; and (iii) TiVo has used
reasonable efforts to mitigate the impacts of such[*].

5.2 TE Software. Subject to the terms and conditions of this Section 5.2, TiVo
shall develop and integrate [*]with the [*]for Cox pursuant to specifications to
be documented in the Statement of Work for the [*](the “[*]Statement of Work”).
It is the intent of the Parties that the version of the [*]deployed by Cox shall
be substantially similar in functionality to the TE Software TiVo is developing
for [*]as generally described in Exhibit J and to the extent that TiVo has all
rights necessary to use such [*]in connection with[*]) with modifications (as
specified in the[*] Software Statement of Work) to support integration with Cox
specific requirements. Subsequent TE Software Statements of Work may be executed
by the Parties to incorporate new features and/or functionality to the TE
Software as further described in Section 5.3. [*] and TiVo execute a statement
of work to[*] but will be required to fund any additional work or materials
required to modify, qualify, or operate the TE Software in the applicable Cox
Systems.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12.



--------------------------------------------------------------------------------

(a) Following the Effective Date, Cox and TiVo shall use commercially reasonable
efforts to develop the [*] Software Statement of Work as follows:

(i) Within [*] after the [*], each of Cox and TiVo shall appoint an individual
to serve as project manager and principal contact with respect to such Party’s
obligations under this Section 5.2 and shall notify the other Party of such
appointment.

(ii) Within [*] of the [*], TiVo shall prepare a [*] of the [*] Software
Statement of Work and deliver the same to Cox. Cox shall use its commercially
reasonable efforts to give TiVo access to such technical information, employees
and facilities of Cox and the appropriate Cox Vendors as is reasonably necessary
to complete such preliminary version of the [*] Statement of Work. Failure of
Cox or any Cox Vendor to provide information reasonably requested by TiVo will
be considered a [*].

(iii) Within [*] following delivery of such [*] version of the [*] Software
Statement of Work, Cox shall deliver to TiVo its comments to the [*] Software
Statement of Work. Thereafter, the Parties shall negotiate in good faith to
finalize such [*] Statement of Work.

(iv) The Parties shall finalize the [*] Software Statement of Work within [*]
after the [*] (as extended pursuant to Section 5.4 for any Non-TiVo Delays) or
by such later date as shall be mutually agreed in writing by the Parties’
respective project managers appointed pursuant to Section 5.2(a)(i). In the
event that the [*] Software Statement of Work is completed within [*] after the
[*], the [*] used to compute the [*] Software under Section [*] will be [*]. If,
notwithstanding the reasonable commercial efforts of both Parties, the [*]
Software Statement of Work is [*] within [*] (as extended pursuant to
Section 5.4 for any Non-TiVo Delays) or by such later date as mutually agreed in
writing by the Parties’ respective Vice President level representatives, either
Party shall [*], upon [*] to the other Party. Notwithstanding any other
provision of this Section 5.2, TiVo shall be under no obligation to perform any
development or design work relating to the TE Software in advance of the
completion of the [*] Software Statement of Work unless and until the Parties
agree in writing on terms by which TiVo will be compensated for work it performs
prior to the execution of the [*] Software Statement of Work.

(b) Each TE Software Statement of Work shall, at a minimum, provide for:

(i) detailed product requirements, which may include, without limitation, user
interface customizations, product co-branding, and other modifications for fully
compatible deployment on a TV Navigator middleware platform, unless otherwise
specified in the TE Software Statement or Work, and to ensure compatibility with
the appropriate Cox Cable Systems and Qualifying STBs;

(ii) the software, hardware and development tools required to enable, operate
and support the TE Software;

(iii) amendments to the [*], required for such TE Software Statement of Work,
provided, however, that with respect to any TE Software Statement of Work, TiVo
shall notify Cox in advance of the execution of such Statement of Work of any[*]
that will be required;

(iv) integration of the TE Software with the appropriate Cox Headend system
software providing for billing, conditional access and parental controls;

(v) acceptance criteria (including features, functionality and interoperability)
for Cox’s acceptance of any deliverables relating to the TE Software;

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13.



--------------------------------------------------------------------------------

(vi) the total number of [*]to complete the TE Software and the [*]for the TE
Software calculated at[*] and an estimate of other expenses and costs for
materials required to complete the TE Software including, without limitation,
any materials, equipment, licenses, support agreements, etc. that are necessary
to complete the development and qualification work, all of the foregoing as
specified in the TE Software Statement of Work;

(vii) specified[*] on which particular aspects of the TE Software[*], which[*]
shall be (x) designed to provide for [*]at reasonable intervals in the
development process, and (y) [*]and adjustment by the Parties from time to time
upon mutual written agreement if TiVo fails to achieve any milestone as a result
of a Non-TiVo Delay or as reasonably necessary to accommodate any PCRs submitted
by Cox;

(viii) the respective payments to be made by Cox to TiVo on each of [*]which
payment amounts shall (x) reflect [*]of the TE Software Development Fee[*]
execution of the TE Software Statement of Work, (y) reflect a [*]of the TE
Software Development Fee payable[*] as applicable, and (z) reflect [*]in
accordance with the [*]agreed to in the TE Software Statement of Work that are
commensurate with the [*]completed by the[*];

(ix) reporting obligations for TiVo to update Cox as to its progress under the
TE Software Statement of Work, which reports shall be [*]at commercially
reasonable[*]; and

(x) detailed procedures for modification of the TE Software Statement of Work as
evidenced in a[*], which shall give such Party the right to[*] to the TE
Software Statement of Work subject only to the Parties mutually agreeing in
writing to such requested changes.

(c) Promptly following finalization of each TE Software Statement of Work in
accordance with [*]above, each Party shall commence performance of its
obligations thereunder and cooperate with the other Party in the performance of
such obligations in good faith and in a commercially reasonable manner. In
carrying out their respective obligations under each such TE Software Statement
of Work, TiVo and Cox shall perform such obligations in a professional and
workmanlike manner and comply with their [*]set forth therein. In addition,
[*]shall achieve all [*]specified therein and comply with all [*]contained
therein (including, without limitation, those relating to the[*] thereof).

(d) Any deliverables relating to the TE Software shall be delivered by TiVo and
tested and accepted (or rejected) by Cox in accordance with the following
procedures:

(i) TiVo shall deliver all such deliverables pursuant to the respective
[*]specified in the applicable TE Software Statement of Work and provide [*]to
Cox when each such deliverable is delivered.

(ii) In determining whether any such deliverable satisfies the [*]specified in
the TE Software Statement of Work, Cox and TiVo shall follow the following
procedures: Cox shall have the applicable [*]specified in the TE Software
Statement of Work for the applicable deliverable. Within such Acceptance Period,
Cox shall use commercially reasonable efforts to perform such [*]and communicate
the results to TiVo. By the end of such Acceptance Period, Cox shall [*]that
(x) the deliverable has [*]the applicable acceptance criteria, specifying in
[*]of such[*], or (y) Cox accepts such deliverable. If Cox fails to notify TiVo
within such Acceptance Period as to[*], or if Cox distributes or otherwise uses
the deliverable for commercial purposes, Cox shall be deemed to have been
accepted such deliverable. If Cox reports any failure with respect to a
deliverable, TiVo [*]such failure [*]specified in the TE Software Statement of
Work for the applicable deliverable after the[*] of Cox’s notice of [*]and
deliver

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14.



--------------------------------------------------------------------------------

to Cox a[*] of such deliverable. Upon delivery of a [*]of a deliverable, the
foregoing procedures shall be repeated until such deliverable has been accepted
by Cox or [*]pursuant to Section[*] below.

(iii) If there occurs a dispute regarding whether any such [*] specified in the
TE Software Statement of Work (including following any attempts by TiVo to
[*]any such deliverable), Cox and TiVo shall promptly communicate such dispute
to the appropriate business/project manager when such Party becomes aware of the
dispute. If such dispute cannot be mutually resolved by such business/project
managers within [*]from the time the business/project managers begin
discussions, then either Party may [*]the matter to the [*]procedures set forth
in Section[*] below.

(iv) If, notwithstanding the reasonable commercial efforts of both Parties, the
Release of the TE Software being developed under the applicable TE Software
Statement of Work is [*]in accordance with this [*]after the date of the [*]set
forth in such applicable TE Software Statement of Work (as [*]pursuant to
Section[*] for any Non-TiVo Delays), or by such later date as mutually agreed in
writing by the Parties’ respective Vice President level representatives, either
Party shall [*]written notice to the other Party:[*]. In the event of either
such[*], TiVo shall be entitled to [*]for such TE Software pursuant to this[*];
provided that the next Statement of Work entered into by the Parties shall be
subject [*]on the amounts to be paid by Cox to TiVo until acceptance of the
[*]under such Statement of Work.

(e) In consideration for the development of the TE Software, Cox shall pay TiVo
such [*]as shall be set forth in the applicable TE Software Statement of Work
(subject to any changes thereto in accordance with the PCR procedures specified
therein). The[*] to be paid by Cox to TiVo pursuant to each such TE Software
Statement of Work (subject to any such changes) shall be referred to herein as
the “TE Software Development Fee.” Except as expressly set forth in this
Section 5.2, with respect to work performed under each TE Software Statement of
Work, the [*]specified in such TE Software Statement of Work and there shall be
no [*]or rates concerning[*] and second or third [*]unless specified in such TE
Software Statement of Work. All authorization concerning payment by Cox for
[*]shall be specified in the TE Software Statement of Work. In the event of any
Cox caused delays, Cox shall be responsible for[*], if any, to the extent that
(i) the [*]causing; (ii) TiVo has provided Cox with reasonable notice of
such[*]; and (iii) TiVo has used reasonable efforts to mitigate the impacts of
such[*].

5.3 Future Features Development.

(a) During the [*]and subject to the Parties execution of applicable Statements
of Work, TiVo will make available to Cox [*]and the[*], if and when such
subsequent [*]are developed by TiVo, to: (i) incorporate [*]developed by TiVo
for [*]that are made commercially available during the[*] (to the extent that
TiVo has[*] to use such software or materials in connection with [*]customers);
and (ii) incorporate [*]developed by TiVo that are made commercially available
during the Term (to the extent that TIVo has all [*]necessary to provide such
features to Cox). All such subsequent [*] shall be provided to Cox at[*], except
for any [*]that are directly attributable to the [*]such new [*] with the
Qualifying STBs or the Cox Cable Systems, which testing and/or integration fees
shall be as set forth pursuant to a TAMS Statement of Work or TE Software
Statement of Work, as further described in Sections 5.1 and 5.2, respectively
and in compliance with Section 6.2(a). For the avoidance of doubt, such [*]of
the TE Software that incorporate only new [*]as described in (ii) above, shall
[*]the [*]to be paid by Cox pursuant to Section[*].

(b) On an [*]basis, the Parties agree to consider and negotiate in good faith
any [*]in the[*] specified in Section[*] to be paid to TiVo, in exchange for
[*]to be performed by[*]. Any such adjustments in the [*]and additional[*] must
be agreed to in writing by authorized representatives of each Party, prior to
creating any changed or additional obligations on the Parties.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15.



--------------------------------------------------------------------------------

5.4 Notice and Effect of Delay.

(a) In any case in which TiVo believes that a[*] in a Statement of Work (or
the[*] of any version of the Statement of Work itself) shall be extended or
delayed due to a [*]to any[*] action, inaction, or omission by Cox, any Cox
Affiliate or any other Cox Vendor (other than TiVo, TiVo Affiliates, or TiVo
vendors) (each such case, a “Non-TiVo Delay”), TiVo shall (i) promptly document
such[*], (ii) provide Cox with prompt written notice (which shall in any event
be delivered to Cox [*]of TiVo becoming aware of such[*]) of TiVo’s
understanding regarding the reasons for such delay and the anticipated
consequences of such[*], and (iii) use commercially reasonable efforts to
mitigate the impact of any such[*]; provided that such efforts do not result
in[*]. It is understood that the Parties must agree in good faith as to any[*].
In the event of any dispute regarding an [*]hereunder, the Parties shall first
attempt to resolve such dispute pursuant to the [*]procedures set forth in[*].

(b) In the event any [*]occurs, all remaining milestones will be [*]a
day-for-day basis by the length of the[*]. In addition, if a [*]Non-TiVo Delay
causes TiVo to [*]pursuant to a Statement of Work, Cox shall pay to TiVo an
amount [*]would have been paid had such [*]or (ii) the [*]of all TiVo work
performed pursuant to the Statement of Work in its efforts to achieve [*]and for
which TiVo has not previously been paid (such amount to be paid based upon the
billing procedures set forth in the applicable Statement of Work), and Cox shall
pay any balance of the [*]upon the achievement of such[*]. Notwithstanding the
foregoing, nothing in this Section 5.3(b) shall waive any rights or remedies of
Cox under this Agreement, including the right to recover any payments already
made, in the event that [*]to achieve such milestone after allowance for such
Non-TiVo[*].

SECTION 6. CUSTOMER SUPPORT; COX MAINTENANCE AND SUPPORT.

6.1 Customer Support. [*]shall be responsible for answering and responding to
all Cox Subscriber calls and for providing all technical support to Cox TiVo
Subscribers relating to the[*]. TiVo shall provide [*]as further described on[*]
that are designed to, at a minimum, enable [*]such support to Cox TiVo
Subscribers. Upon Cox commercial deployment of the TiVo Software, TiVo will make
available solely to Cox (as opposed to Cox’s customers) TiVo support resources
via [*]for escalation of unresolved technical issues with the TE Software, as
further described on [*]subject to Cox reimbursing TiVo for the cost of
providing such support up to a maximum of[*]. TiVo will waive the TiVo Support
fee in any year in which there are an average of more than[*]. For the avoidance
of doubt, TiVo’s support role is restricted to interaction with technical
representatives from Cox.

6.2 Maintenance and Support.

(a) Upon Cox commercial deployment of the TiVo Software, TiVo shall provide to
Cox [*]as described in[*], which services shall be provided during the Term
for[*]. TiVo acknowledges and agrees that, it shall not, as part of its
[*]services or otherwise, modify the TE Software, TAMS Solution, or any other
TiVo Software provided to Cox Subscribers or make any changes to the
functionality or operation of such TiVo Software, without[*].

(b) TiVo will provide the [*]described in[*] in relation to any particular TiVo
Release for up to[*], regardless of whether TiVo makes subsequent Releases
available. Without limiting the foregoing, TiVo will support[*] of the TE
Software and TAMS Solution.

(c) As part of its[*], during the Term of this Agreement and subject to the
Parties execution of applicable Statements of Work, TiVo will make available to
Cox subsequent Releases of the TE Software and TAMS Solution that are [*]of such
TiVo Software with future releases of the [*]and for

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16.



--------------------------------------------------------------------------------

integration and testing of the TiVo Software with the Cox Systems. Such [*]of
the TAMS Solution and TE Software shall be implemented pursuant to a TAMS
Statement of Work or TE Software Statement of Work, as further described in
Sections 5.1 and 5.2, respectively, or as an amendment to an existing Statement
or Work, and in compliance with Section 6.2(a); provided that the Parties may
mutually agree in writing to waive the requirement for such a Statement of Work
or amendment thereto. The [*]with the Qualifying STBs or the Cox Cable Systems
as is necessary for the implementation of any [*]of the TAMS Solution or TE
Software shall be paid by[*]. For the avoidance of doubt, the use by Cox of such
new Releases shall not [*]to be paid by Cox pursuant to Section[*].

6.3 Roadmaps. TiVo and Cox will meet at least [*]to share and discuss future[*]
plans and features. Such roadmap discussions shall include key executives of
both Parties and all information exchanged in the meeting shall be subject to
the confidentiality obligations under SECTION 14.

6.4 Documentation. TiVo will provide Cox with all Documentation created by TiVo
from [*]for the deployment, [*] and[*] of the TE Software and TAMS Solution,
including without limitation all Documentation required to[*] Except as set
forth in the applicable Statement of Work, nothing in this Section 6.4 shall
require TiVo to create any Documentation not otherwise created in the ordinary
course.

SECTION 7. ADVERTISING.

7.1 Phase 1 Advertising. Phase 1 Advertising shall apply to[*], as further
described in this Section 7.1 and shall continue solely as to [*]unless[*]
proceed with Phase 2 Advertising as described in Section 7.2 below.

(a) TAMS Solution Deployment. Following Cox Initial TAMS Acceptance, Cox will
enable the TAMS Solution on [*]in accordance with the terms of this Agreement.
Unless otherwise agreed by the Parties in writing, Cox is not authorized to
enable the TAMS Solution on any TiVo-enabled STBs[*].

(b) Cox Sale of Advertising. Subject to technical limitations, Cox will have the
[*] STBs, without[*]. Cox will[*] of the revenue generated by it from the sale
of such advertising. For the avoidance of doubt, Cox will not have any rights
[*]on any[*] or other products that are not[*].

(c) TiVo Sale of Advertising. Subject to technical limitations, TiVo will have
the right to sell [*], in accordance with the following:

(i) Subject to the [*]on deployed TiVo-enabled STBs that has [*], as determined
by Cox, TiVo will [*]of STB Storage Space to be used[*] with respect to each
TiVo-enabled STB. If technical limitations cause the [*]on a TiVo-enabled STB to
be[*], Cox will allow TiVo to[*].

(ii) Upon mutual agreement of the parties, for new [*]to be deployed or
deployed[*] that have sufficient [*]that has previously been[*], the STB Storage
Space allocated to[*] be increased over time to accommodate higher bandwidth
video standards such that [*]of the video content capable of being stored
remains substantially similar (regardless of the prevailing video standard) to
the [*]of being stored in the[*].

(iii) Cox shall provide TiVo with sufficient bandwidth to perform [*]of the
advertising content on the storage allocated to TiVo in (a) and (b) above.
Subject to commercially reasonable technical capacity, Cox shall also support
any [*]of TAMS on Cox’s network in accordance with the specifications mutually
agreed to by the Parties in the TAMS Statement of Work.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17.



--------------------------------------------------------------------------------

(iv) TiVo will [*]of the Net Revenue generated by it from the sale of[*]. Cox
will [*]of Net Revenue for all such[*] sold by TiVo. In all cases, the basis for
any revenue shared with Cox shall be equal to the [*](based on Cox TiVo
Subscribers [*]the ad, regardless of whether such subscriber [*]the
advertisement) portion of [*]by TiVo that is attributable to the distribution of
the ad to Cox TiVo Subscribers.

(v) TiVo will sell [*]for TAMS-enabled Advertising on the[*]. In addition and
without limitation, any TiVo advertising shall comply with the advertising
guidelines (“Advertising Guidelines”) set forth in [*]as may be reasonably
amended by mutual written agreement of the Parties from time to time. The sale
of advertising by TiVo shall be conducted on a [*]basis.

(vi) Each video clip in any Showcase Video Repository shall not [*]and the [*]
video contained in any given Showcase Video Repository shall[*].

(vii) TiVo shall not sell or otherwise distribute any [*]other than through
the[*]. Without limiting the foregoing or any other terms or conditions set
forth herein, TiVo shall not access, or embed in, any [*]provided to a Cox
Subscriber any [*]that is not an [*]through the TAMS Solution in accordance with
the terms and conditions set forth herein. In addition, TiVo will not sell or
embed any [*]on any Cox [*]other than[*] expressly permitted under this
Agreement.

7.2 Phase 2 Advertising. Within [*]after Cox has enabled the TAMS Solution on
[*]deployed in the [*], upon written notice to TiVo, to [*]with Phase 2
Advertising. Upon such [*]and at Cox’s[*], the Parties shall enter into good
faith negotiations regarding the terms and conditions applicable to[*]. If the
Parties agree on such terms, this Agreement shall be amended in accordance with
Section 16.2 to incorporate such terms. If within [*]of such written request the
Parties are unable to agree on such terms, Cox [*]under the terms and conditions
of this Section 7.2; or (ii) continue with [*]Advertising under the terms and
condition of Section 7.1. Upon the date of such written notice confirming Cox’s
[*]Advertising under the following terms, the provisions of Section 7.1 relating
to[*] will be superseded in their entirety by the provisions of this
Section 7.2.

(a) TAMS Solution Deployment. Upon Cox’s election to proceed under [*], Cox will
enable the TAMS Solution on all [*](subject to technical limitations)
deployed[*], in accordance with the terms of this Agreement, including those
deployed by Cox [*]of such election, prior to commercial deployment of the TE
Software for use on any [*]in such Cox System(s). For the avoidance of doubt,
[*]to deploy the TAMS Solution on a Cox[*]; provided that the TAMS Solution is
always deployed in each Cox System in which the TE Software is commercially
deployed.

(b) Cox Sale of Advertising. Subject to technical limitations, Cox will have the
[*] to TiVo. Cox will[*] of the revenue generated by it from the sale of such
advertising.

(c) TiVo Sale of Advertising. Subject to technical limitations, TiVo will have
the right to sell [*]on all[*], in accordance with the following:

(i) Subject to the [*]on deployed [*]that has previously been[*], as determined
by Cox, TiVo will be [*] to be used [*]with respect to each Qualifying STB. If
technical limitations cause the available storage space on a[*], Cox will allow
TiVo to use[*].

(ii) Upon mutual written agreement of the parties, for [*]to be deployed or
deployed [*]that has previously been[*] allocated to TiVo for TAMS-enabled
Advertising may be

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18.



--------------------------------------------------------------------------------

increased [*]such that the [*]capable of being stored remains substantially
similar (regardless of the prevailing video standard) to the amount capable of
being stored[*].

(iii) Cox shall provide TiVo with sufficient bandwidth to [*]of the advertising
content on the [*]in (i) and (ii) above. Subject to commercially reasonable
technical capacity, Cox shall also support any [*]required for the functionality
of TAMS on Cox’s network in accordance with the specifications mutually agreed
to by the Parties in the TAMS Statement of Work.

(iv) TiVo will [*]of the Net Revenue generated by it from the sale of [*]. Cox
will [*] for all such[*] sold by TiVo. In all cases, the basis for any revenue
shared with Cox shall be equal to the[*], regardless of whether the user of such
[*]actually [*]the advertisement) portion of[*] by TiVo that is attributable to
the distribution of the ad to Cox Subscribers.

(v) TiVo will [*]of the Net Revenue generated by it from the sale of [*]on
TiVo[*].

(vi) TiVo will [*]for TAMS-enabled Advertising on the[*]. In addition and
without limitation, any TiVo advertising shall comply with the advertising
guidelines (“Advertising Guidelines”) set forth in Exhibit O as may be
reasonably amended by mutual written agreement of the Parties from time to time.
The sale of advertising by TiVo shall be [*]

(vii) Each [*]in any Showcase Video Repository shall[*] and the [*]of [*]video
contained in any given Showcase Video Repository shall [*]

(d) TiVo shall not sell or otherwise distribute[*] other than through the TAMS
Solution. Without limiting the foregoing or any other terms or conditions set
forth herein, TiVo shall not access, or embed in, any Cox STB provided to a Cox
Subscriber any advertisement that is not an advertisement distributed through
the TAMS Solution in accordance with the terms and conditions set forth herein.
In addition, TiVo will not sell or embed any advertising on any Cox STB other
than advertising expressly permitted under this Agreement.

7.3 Additional Provisions Relating to Advertising.

(a) TiVo and Cox shall each have equal access to[*] that would[*]. Such[*] shall
be placed in selected prominent [*]in the[*], as further specified in the TAMS
Statement of Work. Cox and TiVo sold advertising shall be displayed from a [*]in
a[*] manner or in such other manner as results in [*]exposure for each
advertisement in the[*].

(b) TiVo shall make available to Cox at [*]up to [*]of reasonable advertising
sales support and education on the use and functionality of the TAMS Solution,
as mutually agreed to in writing by the Parties. Such sales support and
education shall be used by Cox[*] the initial deployment of the TAMS Solution.

SECTION 8. AUDIENCE RESEARCH SERVICES; COX SUBSCRIBER DATA.

8.1 Cox Subscriber Data. [*]shall own and control all [*]Data, including all
[*]Data that is received, derived or otherwise collected from the TE Software or
the TAMS Solution. TiVo shall have the [*]to [*]and[*] Data solely in the manner
expressly set forth in this SECTION 8.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19.



--------------------------------------------------------------------------------

8.2 TiVo’s Use of Cox Subscriber Data in [*]Form. Provided that TiVo supplies
Cox, [*], with software necessary to extract such data from[*]), and subject to
the terms of this SECTION 8, Cox shall provide TiVo with access to [*]Data [*]
so as to incorporate such information into future product planning and
development. Any such access to or use of the Cox Subscriber Data by [*]pursuant
to this Section 8.2 shall (A) be subject to compliance with all applicable laws
and Cox’s then applicable privacy policy relating to the collection and use of
such Cox Subscriber Data, and (B) allow for access and use [*]as that term is
defined below). Access to Cox Subscriber Data by TiVo pursuant to this
Section 8.2 shall be accomplished through [*]upon in advance by the parties in
writing. In addition, TiVo [*]identified as data derived from Cox or its
Affiliates or reflecting the use of TAMS-enabled advertising or the TE Software
by Cox Subscribers [*]from such usage data collected from other TiVo Users; nor
shall any[*], whether in audience research reports or otherwise, permit any
third party, directly or indirectly, to [*]any information as having[*] from Cox
Subscriber Data.

8.3 TiVo’s Use of Cox Subscriber PII. TiVo shall [*]any Cox Subscriber PII
without the[*] consent of Cox for each such access or use, and any access to or
use of any Cox Subscriber PII shall be subject to[*] shall require in writing in
advance from time to time; provided that [*]written consent shall not be
unreasonably withheld or delayed and that any such required policies and
procedures shall be applied to [*]access or use solely on a fair, reasonable and
non-discriminatory basis. Notwithstanding the foregoing, [*]consent to the
access or use of any Cox Subscriber PII pursuant to such policies and procedures
shall constitute consent to the continued access and use by [*]purposes pursuant
to the same policies and procedures, unless [*]notifies [*]in writing with
respect to any changes to such policies and procedures. In addition, [*]agrees
to use commercially reasonable efforts to respond with its consent, or its
withholding of consent, to any request by [*]to access or use any Cox Subscriber
PII within[*]. For purposes of this Agreement, Cox Subscriber PII shall mean any
Cox Subscriber Data that includes any “personally identifiable information”
pertaining to a Cox Subscriber, including any information (i) that identifies or
can be used to identify, contact, or locate the subscriber to whom such
information pertains, or (ii) from which identification or contact information
of an individual person can be derived. Cox Subscriber PII includes, but is not
limited to: name, address, phone number, account number, viewing information,
user names, passwords, fax number, email address, financial profiles, medical
profile, social security number, and credit card information. Cox Subscriber PII
further includes information that, when associated with other information, such
as, but not necessarily limited to, a personal profile, unique identifier,
biometric information, IP address, CM MAC address, CPE MAC address or TiVo unit
identifier, could be used to derive the identity of a Cox Subscriber.
Notwithstanding the foregoing, Cox Subscriber PII does not include information
that is anonymous or aggregate and accordingly is not capable of being used to
identify an individual Cox Subscriber.

8.4 Handling of Cox Subscriber Data. TiVo agrees that pursuant to the subscriber
privacy provisions of the Cable TV Privacy Act of 1984 (47 U.S.C. § 551), all
Cox Subscriber PII in TiVo’s possession or control including, but not limited
to: names, addresses, telephone numbers, account numbers, customer lists, and
demographic, financial, electronically stored emails, and all transaction
information, must be held in the strictest confidence. For any [*]Data with
respect to which TiVo is provided or otherwise has access, TiVo will: (i) with
respect to Cox Subscriber PII, [*]of such Cox Subscriber Data which is in TiVo’s
possession or control; (ii) [*]to the security or integrity of such information
in TiVo’s possession or control; and (iii) [*]or control that[*] in substantial
harm or [*]to any individual Cox Subscriber. TiVo shall [*]upon the discovery of
any loss, or unauthorized access, disclosure or use of any Cox Subscriber Data
in TiVo’s possession or control and shall [*]with Cox[*], in the investigation
and remediation of any such unauthorized disclosure. In the event that Cox is
obligated to notify any Cox Subscribers of the potential unauthorized access to
or use of their information as a result of[*], without limiting any of Cox’s
other rights or remedies, be [*]for the [*]by Cox in providing such notification
as a result thereof.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20.



--------------------------------------------------------------------------------

8.5 Cox Audit Rights and Remedies with Respect to Cox Subscriber Data. Cox shall
have the right to audit, [*]prior written notice and during TiVo’s regular
business hours, TiVo’s handling of and processes related to TiVo’s use of any
Cox Subscriber Data, no more than once annually, unless a [*] is identified. In
addition, TiVo acknowledges and agrees that, Cox Subscriber Data constitutes a
unique and valuable, proprietary asset of Cox, and that, in the event of[*] for
any injuries caused thereby. As a result, TiVo further acknowledges and agrees
that, in the event [*]Cox shall [*]and/or specific[*]. In the event of a dispute
relating to any alleged failure by TiVo to comply with the terms and conditions
set forth in this SECTION 8, the parties agree that the determination of the
remedy[*] shall be subject to the dispute escalation procedures set forth in
Section 16.6.

SECTION 9. REPORTS; AUDIT RIGHTS.

9.1 Cox Reports. Commencing when the [*]under Section 4.1 and continuing during
the remainder of the Term (plus any period thereafter during which Cox is
required to make reportable payments to TiVo), Cox shall send to TiVo the
following reports:

(a) Within [*]a statement in a form prepared by Cox which sets forth[*] for the
computation of the applicable [*]to be paid by Cox pursuant to Section
[*](herein, the “Cox[*] Report”).

(b) Commensurate with the Cox [*]Report in Section 9.1(a), a statement in a form
prepared by Cox which sets forth (i) the number of Cox TiVo Subscribers as of
the[*] during such calendar month; and (iii) a [*]deployed by Cox as of the last
day of such calendar month (herein, the “Cox[*] Report”).

9.2 TiVo Report. Commencing when the [*]by Cox and continuing during the
remainder of the Term, TiVo shall send to Cox, [*], a statement in a form
prepared by TiVo which sets forth the information reasonably necessary for the
computation of any applicable [*]due to Cox during [*]as further described under
Section 7.1(c)(iv) and during[*] as further described under Section 7.2(c)(iv)
(herein, the “TiVo[*] Report”).

9.3 Audit Rights. Upon not less than [*]prior written notice, each Party (the
“Auditing Party”) shall have the right, during the Term (and solely as to TiVo,
plus any extension of any provision requiring Cox to make reportable payments to
TiVo after the Term) and [*]thereafter, at its cost, to examine at the other
Party’s (the “Audited Party’s”) corporate offices during normal business hours,
in a manner that does not unreasonably interfere with the operation of the
Audited Party’s business, the books and records of the Audited Party which are
related directly to the Audited Party’s reports provided under this SECTION 9
and the fees paid to the Auditing Party during [*], to verify the amount of such
payments, which examination right may be [*](except as provided below) and[*]
may not be subsequently[*]. If any such examination reveals a discrepancy in the
amount actually paid to the Auditing Party and the amount which should have been
paid to the Auditing Party, then (i) in the event of an overpayment by the
Audited Party, the Auditing Party shall promptly pay to the Audited Party the
amount by which the Auditing Party was overpaid, and (ii) in the event of any
underpayment by the Audited Party, the Audited Party shall promptly pay to the
Auditing Party the amount by which the Auditing Party was underpaid, plus
interest on the amount of such underpayment at the rate[*] to the Auditing
Party; provided that, if the amount of such underpayment is [*]than the [*]of
(a[*]) of the total amount that should have been paid during the audited period,
or (b)[*], then (A) the Audited Party shall also immediately pay to the Auditing
Party an amount equal to the reasonable cost of such examination; and (B) the
Auditing Party shall be entitled to [*]during such[*] notwithstanding the
limitation provided above with respect to [*]that may be[*]. If the Audited
Party reasonably determines that the exercise by the Auditing Party of its
rights under this Section 9.3 could conflict with any confidentiality obligation
of the Audited Party with respect to any other Person, the

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21.



--------------------------------------------------------------------------------

Auditing Party shall have the right to appoint an independent auditor, agreed to
by the Audited Party (not to be unreasonably withheld), to perform the
examination permitted hereunder, which auditor shall determine the Audited
Party’s compliance with the examination permitted hereunder, which auditor shall
determine the Audited Party’s compliance with such payment obligations and
report such determination in writing to each of the Audited Party and the
Auditing Party.

SECTION 10. REPRESENTATIONS AND WARRANTIES.

10.1 Cox Representation and Warranties. Cox represents, warrants and covenants
that:

(a) Cox is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.

(b) Cox has the requisite power and authority to execute and deliver this
Agreement and to fully perform its obligations hereunder. The execution,
delivery and performance of this Agreement has been duly authorized by all
corporate actions necessary on the part of Cox. There are no contractual or
other legal obligations which will in any way interfere with Cox’s full
performance of this Agreement. The individual executing this Agreement on behalf
of each of Cox has the authority to do so.

10.2 TiVo Representations and Warranties. TiVo represents, warrants and
covenants that:

(a) TiVo is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.

(b) TiVo has the requisite power and authority to execute and deliver this
Agreement and to fully perform its obligations hereunder. The execution,
delivery and performance of this Agreement has been duly authorized by all
corporate actions necessary on the part of TiVo. There are no contractual or
other legal obligations of TiVo which will in any way interfere with TiVo’s full
performance of this Agreement. The individual executing this Agreement on behalf
of TiVo has the authority to do so.

(c) At the[*], the TiVo Software will not [*]any[*] that can be identified and
eliminated through the use of a [*]in accordance with[*]. If a [*]in the TE
Software or the TAMS Solution, despite TiVo’s good faith efforts to[*], TiVo
shall, as Cox’s sole and exclusive remedy, promptly[*], as applicable, to Cox.
As used herein, a [*]is undocumented and unauthorized [*]inserted in the [*]with
the intention[*] or other computing resources.

(d) With respect to each of the TiVo Software, TiVo warrants as follows:

(i) Until the [*], and, with respect to subsequent TAMS Statements of Work or TE
Software Statements of Work, until the[*] provided pursuant to such subsequent
Statements of Work in accordance with Sections 5.1(e) or 5.2(d), respectively or
such shorter period of time as set forth in the applicable subsequent Statement
of Work (in each case, the “Warranty Period”), TiVo expressly warrants that such
deliverables will conform in all material respects to the functionalities
described in the applicable Statement of Work.

(ii) In the event Cox notifies TiVo in writing during the Warranty Period of any
failure to meet the warranty described in this Section 10.2(d) (a
“Non-Conformity”), together with such reasonable supporting information and
materials reasonably requested by TiVo as shall be reasonably necessary to
enable TiVo to verify, diagnose and correct the reported deficiency. TiVo shall
[*]TiVo deliverables within[*] after Cox’s report of the Non-Conformity. If TiVo
believes the reported

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22.



--------------------------------------------------------------------------------

Non-Conformity is not attributable to the applicable TiVo deliverables, TiVo
shall report such belief to Cox with reasonable explanation and supporting
documentation. Upon a determination that a Non-Conformity is attributable to the
TiVo deliverables, TiVo shall [*]in accordance with[*]. The foregoing sets forth
Cox’s sole and exclusive remedy and for any breach of the warranty stated in
this Section 10.2(d).

(iii) In the event of a dispute regarding whether there is a Non-Conformity, or
whether a Non-Conformity is attributable to the applicable TiVo deliverables, or
the whether TiVo has failed to promptly perform any appropriate correction,[*].
If such dispute cannot be mutually resolved by such business/project managers
within [*]from the time the business/project managers begin discussions, then
either Party may elect to[*].

(e) TiVo shall not be responsible for any bugs, errors, or problems attributable
to or associated with, and makes no warranties regarding, any [*]not authorized
in writing by TiVo; provided, however, that nothing in this paragraph shall be
deemed to [*]of any of[*] the TE Software or the TAMS Solution for use on the
Qualifying STBs as specified in an applicable Statement of Work.

(f) Other than with respect to the [*]and the[*] of the Qualifying STBs, the
TiVo Software (in the form delivered by TiVo) when used in accordance with this
Agreement shall not[*]; provided, that TiVo’s obligations under Section 11.1
shall be the sole remedy for any claims of[*].

(g) The TiVo Software, in the form provided by TiVo, shall not contain any [*]or
other similar mechanisms intended to enable TiVo [*]without the exercise of due
process of law in the event of any dispute arising under this Agreement.

(h) The TiVo Software, the TiVo Remote Manufacturing Package and any support or
services provided by TiVo hereunder shall not interfere with [*] information
that is transmitted over the Cox Systems; provided that such requirements and
related specifications are set forth in the applicable Statement of Work.

(i) TiVo agrees that, its entry into and performance under this Agreement, shall
at all times comply with all applicable laws, rules, and regulations.

(J) EXCEPT FOR THE WARRANTIES EXPRESSLY PROVIDED IN THIS SECTION 10.2, (I) TIVO
MAKES NO WARRANTIES AS TO THE TE SOFTWARE, TAMS SOLUTION, TIVO REMOTE
MANUFACTURING PACKAGE OR ANY OTHER PRODUCTS, SUPPORT OR SERVICES PROVIDED BY
TIVO HEREUNDER, AND (II) TIVO EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES,
EXPRESS, IMPLIED AND STATUTORY, WHETHER ARISING FROM COURSE OF DEALING OR USAGE
OF TRADE, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD
PARTY RIGHTS.

SECTION 11. INDEMNITIES.

11.1 TiVo Indemnity.

(a) Subject to the limitations set forth in this Section 11.1 and SECTION 12,
TiVo shall: (i) indemnify, defend (or at its option settle), and hold Cox
Indemnified Parties harmless against any claims, suits, and actions brought by a
third party (collectively, “Claims”) solely to the extent (A) based on
allegations that the TE Software (excluding any Third Party IP), TAMS Solution
(excluding any Third Party IP), TiVo Remote (made in strict accordance with the
TiVo Remote Manufacturing Package and excluding any Third Party IP) or TiVo
Marks [*]of any Person (other than Cox or any Cox Affiliate); or (B)

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23.



--------------------------------------------------------------------------------

arising out of TiVo’s use of the Cox Marks where such use is not authorized by
this Agreement or is not in compliance with any applicable statute, law or
regulation; and (ii) pay any award, damages, or costs (including, without
limitation, reasonable attorneys’ fees and expert witnesses’ fees) finally
awarded by a court of competent jurisdiction or agreed on in a settlement of any
such Claim. In addition to the foregoing, TiVo shall defend, indemnify and hold
the Cox Indemnified Parties harmless from and against any awards, damages,
liabilities, losses, and costs (including, without limitation, reasonable
attorneys’ fees) relating to or[*] in the performance of this Agreement. TiVo
may settle, at TiVo’s sole expense, any Claim for which TiVo is responsible
under this Section 11.1 provided that such settlement shall provide for a full
release of Cox.

(b) TiVo’s obligations under this Section 11.1 shall be subject to the Cox
Indemnified Party (i) promptly notifying TiVo of any such Claim of which it
becomes aware or for which it believes TiVo is responsible under this
Section 11.1, provided that the failure to so notify TiVo will not relieve
TiVo’s obligations except to the extent of any prejudice to TiVo resulting from
such failure; and (ii) providing TiVo with sole control over the defense or
settlement of such Claim and reasonable assistance in the defense or settlement
of any such Claim. Cox may participate in such defense with counsel of its own
choosing (with the expenses of such counsel to be borne solely by Cox). [*]of a
Claim from a Cox Indemnified Party, or such shorter period of time if an earlier
response is required by the Claim, TiVo shall acknowledge receipt of such notice
to Cox in writing and provide Cox its position with respect to the
indemnification request.

(c) Notwithstanding the foregoing, TiVo shall incur no obligation or liability
under this Section 11.1 to the extent that any such Claims are based on:[*], or
TiVo Marks after a non-infringing replacement (with substantially comparable
features, functionality, and quality) has been made available by TiVo at TiVo’s
sole expense and Cox has had a commercially reasonable period of time in which
to deploy such replacement; (vi) [*]has been made available by TiVo at TiVo’s
sole expense and Cox has had a commercially reasonable period of time in which
to implement such non-infringing version; or (vii) any[*].

(d) If TiVo receives written notice of an alleged infringement claim or[*], TiVo
may, at its sole option and expense: (i) procure for Cox the right to continue
using the TE Software, TAMS Solution, TiVo Remote or TiVo Marks, as applicable,
at TiVo’s sole expense; (ii) modify or replace the infringing portion of the TE
Software, TAMS Solution, TiVo Remote Manufacturing Package or TiVo Marks, as
applicable, without adversely affecting its features or functionality; or
(iii) [*]as related to the infringing TE Software, TAMS Solution, TiVo Remote
Manufacturing Package, TiVo Marks, or infringing component, feature or
functionality, in which event TiVo shall promptly [*]calculated as of the date
of such claim and based on a straight-line depreciation over a period of[*]
commencing on the date of acceptance of the applicable deliverable(s). For these
purposes, the term “Related Deliverable” shall mean any component, feature, or
functionality of the TE Software, the TAMS Solution, TiVo Remote Manufacturing
Package or the TiVo Marks, the use of which is rendered commercially
impracticable as a result of a termination of the license related to the
infringing TE Software, TAMS Solution, TiVo Remote Manufacturing Package, TiVo
Marks, or infringing component, feature or functionality.

(e) In addition to its other obligations under this Section 11.1, TiVo shall
[*]of any such Claims and in implementing any of the resolutions elected by TiVo
under Section 11.1(d) above.

(f) This Section 11.1 states TiVo’s entire obligation and liability and Cox’s
sole and exclusive remedy with respect to any claim of infringement of any
Person’s Intellectual Property Rights, for any claims relating to TiVo’s
unauthorized use of the Cox Marks, and for the other claims specified herein.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24.



--------------------------------------------------------------------------------

11.2 Cox Indemnity. Subject to the limitations set forth in this Section 11.2
and SECTION 12, Cox shall: (i) indemnify, defend (or at its option settle), and
hold TiVo Indemnified Parties harmless against any Claims solely to the extent
(A) based on allegations that the Cox Marks [*](other than TiVo or any TiVo
Affiliate); (B) arising out of Cox’s use of the TiVo Marks where such use is not
authorized by this Agreement or is not in compliance with any applicable
statute, law or regulation; or (C) based on allegations of infringement arising
from one or more of the items listed in Section 11.1(c) above; and[*] finally
awarded by a court of competent jurisdiction or agreed on in a settlement of any
such Claim. In addition to the foregoing, Cox shall defend, indemnify and hold
the TiVo Indemnified Parties harmless from and against any awards, damages,
liabilities, losses, and costs (including, without limitation, reasonable
attorneys’ fees) relating to or arising out of [*]. Cox may settle, at Cox’s
sole expense, any Claim for which Cox is responsible under this Section 11.2
provided that such settlement shall provide for a full release of TiVo. Cox’s
obligations under this Section 11.2 shall be subject to the TiVo Indemnified
Party (i) promptly notifying Cox of any such Claim of which it becomes aware or
for which it believes Cox is responsible under this Section 11.2, provided that
the failure to so notify Cox will not relieve Cox’s obligations except to the
extent of any prejudice to Cox resulting from such failure; and (ii) providing
Cox with sole control over the defense or settlement of such Claim and
reasonable assistance in the defense or settlement of any such Claim. TiVo may
participate in such defense with counsel of its own choosing (with the expenses
of such counsel to be borne solely by TiVo). Within [*]of notice of a Claim from
a TiVo Indemnified Party, or such shorter period of time if an earlier response
is required by the Claim, Cox shall acknowledge receipt of such notice to TiVo
in writing and provide TiVo its position with respect to the indemnification
request. In addition to its other obligations under this Section 11.2, Cox
shall[*]. This Section 11.2 states Cox’s entire obligation and liability and
TiVo’s sole and exclusive remedy with respect to any claim of infringement of
any Person’s Intellectual Property Rights, for any claims relating to Cox’s
unauthorized use of the TiVo Marks, and for the other claims specified herein.

SECTION 12. LIMITATION OF LIABILITY.

12.1 NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
EXCEPT FOR BREACHES OF SECTION 1, SECTION 2, AND SECTION 14, OR WITH RESPECT TO
A PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 11, IN NO EVENT SHALL
EITHER PARTY’S CUMULATIVE LIABILITY ARISING FROM OR RELATED TO THIS AGREEMENT
(OTHER THAN FOR PAYMENT OF FEES, ROYALTIES AND ANY OTHER AMOUNTS OWED UNDER THIS
AGREEMENT) WHETHER IN CONTRACT, TORT OR OTHERWISE, EXCEED[*]). NOTWITHSTANDING
ANY PROVISION TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EXCEPT FOR BREACHES
OF SECTION 1, SECTION 2, SECTION 8, EXHIBIT H, AND SECTION 14, OR WITH RESPECT
TO A PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 11, IN NO EVENT
SHALL EITHER PARTY BE LIABLE UNDER THIS AGREEMENT, UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY, TORT OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, SPECIAL OR INCIDENTAL DAMAGES OF ANY NATURE
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS), EVEN IF SUCH PARTY
KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING
THIS SECTION 12.1, THIRD PARTY CLAIMS AGAINST TIVO FOR PERSONAL INJURY, DEATH,
OR LOSS OF, OR DAMAGE TO, TANGIBLE PROPERTY THAT ARE ATTRIBUTABLE TO THE
TIVO-ENABLED STBS, QUALIFYING STBS, OR THE TIVO REMOTES ARE NOT SUBJECT TO ANY
OF THE LIMITATIONS HEREIN. FOR THE AVOIDANCE OF DOUBT, THIS SECTION 12.1 DOES
NOT LIMIT COX’S OR TIVO’S PAYMENT OBLIGATIONS UNDER SECTION 3.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25.



--------------------------------------------------------------------------------

12.2 THE LIMITED WARRANTY, LIMITED REMEDIES, WARRANTY DISCLAIMER AND LIMITED
LIABILITY ARE FUNDAMENTAL ELEMENTS OF THE BASIS OF THE BARGAIN BETWEEN TIVO AND
COX AND THE PARTIES WOULD NOT BE ABLE TO ENTER INTO THIS AGREEMENT WITHOUT SUCH
LIMITATIONS. THE LIMITATIONS SET FORTH IN THIS SECTION 12 SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

SECTION 13. PRESS RELEASE.

Within[*] after the Effective Date, the Parties shall jointly issue a public
announcement concerning this Agreement and the transactions contemplated hereby
in form and substance of which is set forth in Exhibit M.

SECTION 14. CONFIDENTIALITY.

The terms and conditions of this Agreement and the Confidential Information
disclosed in connection with the performance hereof shall be considered
proprietary and kept strictly confidential by each Party and used solely for the
purposes authorized under this Agreement, except for (a) disclosure as may be
required by law, regulation, national stock exchange or national listing system;
(b) disclosure in response to a valid subpoena, order, or formal request for
information of a court or government agency of competent jurisdiction; provided,
however, that any Party required to make such disclosure shall give the other
Party prompt notice of any such requirement and the disclosure proposed to be
made in response thereto to permit the other Party to contest such disclosure;
(c) disclosure to a Party’s Affiliates, employees, consultants, contractors,
auditors, legal or financial advisors or other representatives so long as such
parties are expressly bound to keep such information confidential and to use
such Confidential Information solely for the purposes authorized under this
Agreement; (d) disclosure by Cox to Cox Vendors in connection with arrangements
relating to products or services supplied to Cox by such vendors, so long as
such parties agree in writing to be bound by confidentiality provisions
substantially similar to this SECTION 14. If TiVo determines that it is legally
required to file this Agreement with the Securities and Exchange Commission,
TiVo shall (i) file only that portion of this Agreement that it is legally
required to so file and (ii) use commercially reasonable efforts to file and
gain approval of a confidential treatment application seeking redaction of
commercial terms and conditions herein. In furtherance of the provisions of this
SECTION 14, each Party shall use the same degree of care to prevent any
unauthorized use or disclosure of the other Party’s Confidential Information
that such Party uses with respect to its own Confidential Information, but in no
event with less than reasonable care.

SECTION 15. TERM; TERMINATION RIGHTS; EFFECTS OF EXPIRATION OR TERMINATION.

15.1 Term. The initial term of the Agreement shall commence on the Effective
Date and continue until the 5th anniversary of the Cox Initial TE Acceptance,
provided that in no event shall the initial term extend beyond seven (7) years
after the Effective Date and is herein referred to as the “Term.”

15.2 Termination Rights.

(a) Each Party shall have the right to terminate this Agreement for cause in the
event the other Party commits a material breach of this Agreement that remains
uncured [*]after receipt of written notice of such material breach, [*]with a
termination right provided for in any other section of this Agreement.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26.



--------------------------------------------------------------------------------

(b) In addition, each Party shall have the right to terminate this Agreement
without cause under any of the following circumstances, to be exercised by the
other Party within[*] after it becomes aware of the circumstance giving rise to
such termination: (i) any bankruptcy or other insolvency proceeding (including
appointment of a receiver or assignment by the other Party for the benefit of
creditors) is commenced by or against the other Party, which, in the case of a
proceeding commenced against the other Party, is not dismissed within ninety
(90) days after the commencement thereof; and (ii) the other Party commences the
dissolution, liquidation and winding up of its affairs or otherwise ceases to
function as a going concern.

(c) In addition, TiVo [*]following the date of receipt of Cox’s notice as to
[*]of the Cox Initial TE Acceptance Date, if there are [*]as of such
anniversary; provided that such [*]period shall be extended on a day-for-day
basis for any delays that are directly attributable to any material action,
inaction or omission by TiVo in the performance of its obligations under SECTION
6 of this Agreement. Cox shall not be required to provide such written notice as
[*]as of such anniversary unless [*]a written request for such notice and any
such request by TiVo shall be submitted within [*]anniversary.

(d) In addition, Cox shall have the right to terminate this Agreement effective
upon written notice to TiVo given within [*]

(e) In addition, Cox shall have the right to terminate this Agreement upon[*]
written notice in the event of any Change of Control Event wherein the
controlling entity after such Change of Control Event is a Cox Competitor.

15.3 Effect of Expiration or Termination. Upon the expiration or termination of
the Term, the following provisions shall apply:

(a) Each TiVo-enabled STB in the possession of a Cox TiVo Subscriber as of the
expiration date will be [*]until the applicable Cox TiVo Subscriber [*]the TE
Software service; provided that Cox continues[*] to [*]for each such
TiVo-enabled STB in accordance with Section 3.2.

(b) So long as the Agreement is not terminated by TiVo for Cox’s material
breach, Cox will have[*] following the date of expiration or termination to
cease offering and providing the TE Software (with the TiVo Remote) to
additional Cox Subscribers; provided that Cox [*]for each such TiVo-enabled STB
in accordance with Section 3.2. After such[*], or promptly upon TiVo’s
termination for Cox’s material breach, Cox will not be entitled to offer or
provide the TE Software or TiVo Remote to any additional Cox Subscribers.

(c) So long as the Agreement is not terminated by TiVo for Cox’s material breach
and provided that Cox [*]for each TiVo-enabled STB in accordance with
Section 3.2 and Section 15.3(a) and any applicable [*]in accordance with
Section 6.1, TiVo will continue to provide[*].

(d) Upon the expiration or termination of this Agreement, [*]TAMS-enabled
Advertising. However, for a period of [*]following the date of expiration or
termination, Cox and TiVo will each have the right to continue to provide any
TAMS-enabled Advertising sold by such Party prior to the date of such
termination or expiration on the TiVo-enabled STBs (and if Cox elected to
proceed with [*]) and the rights and obligations of the Parties under SECTION 7
shall continue and survive for such [*]day period. Upon the expiration of
such[*] period, Cox shall immediately cease all use of the TAMS Solution.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27.



--------------------------------------------------------------------------------

(e) Notwithstanding any of the foregoing, in the event Cox terminates this
Agreement pursuant to Section 15.2(e), Cox’s obligations to provide [*]to TiVo,
or to allow TiVo to collect such[*], pursuant to Section 8.2 shall immediately
terminate.

(f) Notwithstanding any of the foregoing, in the event either Party terminates
this Agreement pursuant to Sections 5.1(b)(iv), 5.2(a)(iv) or 5.2(d)(iv), except
for the Sections identified in Section 15.4 below, all Sections of this
Agreement shall terminate immediately including, without limitation, the
provisions of this Section 15.3.

15.4 Survival. In addition to any surviving rights (if any) under Section 15.3,
the following Sections and Exhibits shall survive any expiration or termination
of this Agreement: SECTION 1 (solely to the extent necessary to support the
surviving rights (if any) under Section 15.3), SECTION 2, SECTION 3, SECTION 8
(except as otherwise provided in Section 15.3(e)), SECTION 9 (for the time
periods specified therein), Section 10.2(j), SECTION 11, SECTION 12, SECTION 14,
Section 15.4, SECTION 16, and the Exhibits (solely to the extent necessary to
support the surviving rights (if any) under Section 15.3). Except as provided in
Section 15.3 and this Section 15.4, all other rights and obligations (of both
TiVo and Cox) will terminate.

SECTION 16. GENERAL.

16.1 Notices. Except as set forth below, all notices hereunder shall be in
writing and delivered personally or sent by certified or registered U.S. mail,
postage prepaid and return receipt requested, facsimile transmission (with
electronic confirmation of receipt), or nationally recognized overnight delivery
service (with next day delivery specified) to the receiving Party at its address
set forth below or as otherwise designated by written notice provided by such
receiving Party in accordance with this Section 16.1.

Notice to TiVo shall be provided as follows:

TiVo Inc.

2160 Gold Street

Alviso, California 95002

Attention: General Manager, Service Provider Division

Facsimile: (408) 519-3304

With a copy to:

TiVo Inc.

2160 Gold Street

Alviso, California 95002

Attention: General Counsel

Facsimile: (408) 519-3304

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28.



--------------------------------------------------------------------------------

Notice to Cox shall be provided as follows:

Cox Communications, Inc.

1400 Lake Hearn Drive

Atlanta, GA 30319

Facsimile: (404) 847-6029

Attention: VP of Video Product Development

With a copy to:

Cox Communications, Inc.

1400 Lake Hearn Drive

Atlanta, GA 30319

Facsimile: (404) 843-5845

Attention: General Counsel

Notice shall be deemed to be effectively given and received on the date of
receipt by the receiving Party or, if earlier: (i) if delivered by hand, on the
date delivered; (ii) if sent by U.S. mail, on the fifth business day after the
date of deposit with the U.S. Postal Service; (iii) if sent by facsimile
transmission, on the date sent if sent on a business day during normal business
hours in the place of receipt (as evidenced by the electronic confirmation) or
otherwise on the next business day; and (iv) if sent by overnight delivery
service, on the next business day after the date of deposit with such delivery
service.

16.2 Amendments; Waivers Limited. No amendment, supplement, modification or
waiver of any provision of this Agreement shall be binding upon a Party unless
such amendment, supplement, modification or waiver is set forth in a written
instrument which is executed and delivered on behalf of such Party by, in the
case of TiVo, an officer of TiVo and, in the case of Cox, a senior officer of
Cox, or any designee authorized in writing to execute and deliver such
instrument. Such amendment, supplement, modification or waiver shall be
effective only to the extent specifically set forth in such written instrument.
Neither the exercise (from time to time and at any time) by a Party of, nor the
delay or failure (at any time or for any period of time) to exercise, any right,
power or remedy shall constitute a waiver of the right to exercise, or impair,
limit or restrict the exercise of, such right, power or remedy or any other
right, power or remedy at any time and from time to time thereafter. No waiver
of any right, power or remedy of a Party shall be deemed to be a waiver of any
other right, power or remedy of such Party or shall, except to the extent so
waived, impair, limit or restrict the exercise of such right, power or remedy.

16.3 Successors and Assigns. This Agreement shall be binding on the respective
transferees and successors of the Parties hereto, except that neither this
Agreement nor either Party’s rights or obligations hereunder shall be assigned
or transferred by either Party without the prior written consent of the other
Party. Notwithstanding the foregoing, either Party may assign its rights and
obligations hereunder, without the prior written consent of the other Party, to
(i) a successor entity resulting from a merger, combination, reorganization or
consolidation of such Party, (ii) the transferee of all or substantially all of
the assets of such Party, or (iii) an Affiliate of such Party. A permitted
assignment under this 16.3 shall not relieve the assigning Party of its duties
or obligations hereunder unless the other Party specifically releases the
assigning Party in writing and shall not affect Cox’s right to terminate this
Agreement pursuant to Section 15.2(e) in the event such assignment by TiVo
results in a Change of Control Event to a Cox Competitor.

16.4 Force Majeure. Neither Cox nor TiVo shall have any liability for any delay
in performance of any duties or obligations of this Agreement (except for
payment of money owed) and such delay will not be considered a breach of this
Agreement if such delay is caused by a labor dispute, fire, earthquake, flood,
or

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29.



--------------------------------------------------------------------------------

any other similar event beyond the reasonable control of such Party, provided
that such Party notifies the other Party of the circumstances causing the delay
and resumes performance as soon as possible.

16.5 Governing Law. This Agreement shall be deemed to have been executed and
delivered in the State of Delaware, and shall be governed by, and construed and
enforced in accordance with, the laws of such State without regard to any
conflicts of law principles thereof that will require the application of the
laws of any other state or jurisdiction.

16.6 Dispute Escalation. The Parties will first attempt to resolve any dispute
under this Agreement by referring the matter to TiVo’s Cox program manager and
Cox’s director level representative to resolve the dispute who will be tasked
with discussing the issues and negotiating in good faith in an effort to reach a
resolution. If such designated representatives are not able to agree on a
resolution within[*] after the initial notice of dispute, the dispute shall be
escalated to the[*]. If the respective senior executive management teams of the
Parties are not able to agree on a resolution within [*]after such escalation,
either Party may elect for the dispute to be resolved pursuant to Section 16.4.
Notwithstanding the foregoing, neither party shall be obligated to exhaust the
dispute escalation procedures set forth in this Section 16.6 prior to initiating
any action seeking preliminary or injunctive relief relating to any alleged
breach of a party’s obligations under this Agreement pertaining to the treatment
of a party’s Intellectual Property Rights or Confidential Information.

16.7 Severability. The Parties agree that each provision of this Agreement shall
be construed as separable and divisible from every other provision and that the
enforceability of any one provision shall not limit the enforceability, in whole
or in part, of any other provision hereof. In the event that a court of
competent jurisdiction determines that a restriction contained in this Agreement
shall be unenforceable because of the extent of time or geography, such
restriction shall be deemed amended to conform to such extent of time and/or
geography as such court shall deem reasonable.

16.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all such counterparts together shall
constitute but one and the same instrument. This Agreement shall be binding upon
the delivery by each Party of an executed signature page to the other Party by
facsimile transmission, provided that, if signature pages are so delivered by
facsimile transmission, each Party shall also immediately deliver an executed
original counterpart of this Agreement to the other Party by overnight delivery
service (with next day delivery specified).

16.9 Entire Agreement; Prior Agreements. This Agreement sets forth the entire
Agreement and understanding of the Parties relating to the subject matter
hereof, and supersedes all prior Agreements, arrangements or understandings
relating to the subject matter hereof. All prior agreements among the Parties
shall be deemed terminated by mutual consent as of the date hereof.

16.10 Third Party Beneficiaries. No provision of this Agreement confers upon any
person other than the Parties hereto any rights or remedies hereunder, except as
otherwise expressly provided in this Agreement.

16.11 Nonexclusive Agreement. The Parties’ rights and obligations under this
agreement are non-exclusive and nothing in this Agreement shall be construed as
prohibiting any Party from entering into a similar business relationship with
any other Person.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
executed by their duly authorized representatives.

 

TIVO INC.

  

COXCOM, INC.

By:  

/s/ Naveen Chopra

   By:  

/s/ Stephen K. Necessary

Name:  

Naveen Chopra

   Name:  

Stephen K. Necessary

Title:  

VP, Corporate Development

   Title:  

VP – Video Product Development

Date:  

8/22/06

   Date:  

8/22/06

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31.



--------------------------------------------------------------------------------

EXHIBIT A – DEFINITIONS

As used in the Agreement to which this Exhibit A is attached and into which it
is incorporated by reference and the Schedules and Exhibits (including this
Exhibit) attached thereto, the following capitalized terms shall have the
following respective meanings ascribed thereto:

“Acceptance Period” shall have the meaning set forth in Section 5.1(e)(ii).

“Affiliate” shall mean, with respect to any Person on any applicable date of
determination, any other Person directly or indirectly controlling, controlled
by or under common control with such first Person as of such date. As used
herein, the term “control” (including any correlative usages such as
“controlling,” “controlled by” and “under common control with”) shall mean
(i) the legal, beneficial or equitable ownership, directly or indirectly, of at
least a majority of the equity interests of a Person, or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person or the election of a majority of the board
of directors or comparable governing body of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble hereto, including
all amendments, supplements and modifications thereto.

“Alternate License Agreement” shall have the meaning set forth in
Section 3.7(a).

“Cable System” shall mean any cable television system that distributes
Television Programming Services to subscribers within the Territory by [*]and/or
other means developed in the future to subscribers or viewers.

“Claims” shall have the meaning as set forth in Section 11.1(a).

“Change of Control Event” shall mean (A) the consummation of a merger or
consolidation of TiVo with or into another entity or any other corporate
reorganization that results in Persons, who immediately prior to such merger,
consolidation or other reorganization did not collectively own [*]of the voting
power of TiVo, immediately after such merger, consolidation, or other
reorganization collectively owning[*] or more of the voting power of the
outstanding securities of (i) the continuing or surviving entity, or (ii) any
direct or indirect parent corporation of such continuing or surviving entity; or
(B) the sale, transfer, or disposition of all or substantially all of TiVo’s
assets to a third party that is not a TiVo Affiliate.

“Computer Viruses” shall have the meaning as set forth in Section 10.2(c).

“Cox” shall have the meaning set forth in the preamble to this Agreement.

“Cox Auditor” shall mean an independent public accounting firm or an independent
auditing firm designated by Cox that is not the accounting or auditing firm
retained by Cox to complete its company-wide audit and that is paid solely on an
hourly or other fixed fee basis to perform any audit services contemplated under
this Agreement.

“Cox Competitor” shall mean (i) [*]as reported in its most recent filings with
any governmental agency, and (ii) any of the[*] determined by reference to size
of customer base as reported in the most recent publicly available industry
data.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-1



--------------------------------------------------------------------------------

“Cox Indemnified Parties” shall mean Cox, its Affiliates, all Cox Systems, and
each of their respective controlling persons, officers, directors, shareholders,
partners, members, employees and agents.

“Cox Initial TAMS Acceptance” shall mean Cox’s acceptance of the Initial TAMS
Solution in accordance with Section 5.1(e)(ii).

“Cox Initial TE Acceptance” shall mean Cox’s acceptance of the Initial TE
Software in accordance with Section 5.2(d)(ii).

“Cox Marks” shall mean the Cox trade names, logos, trademarks, and/or service
marks as set forth in Exhibit F and provided by Cox to TiVo for use in
accordance with this Agreement.

“Cox Monthly Fee Report” shall have the meaning set forth in Section 9.1(a).

“Cox Services” shall mean any one of the following services offered to consumers
by Cox: High Speed Data Service, Multichannel Video Delivery, digital or
switched telephony services.

“Cox STB” shall mean a set top box provided by Cox to Cox Subscribers.

“Cox Subscriber” shall mean each subscriber to which Cox or any Cox System
intentionally authorizes the delivery of cable television service, provided
that, for purposes of calculating a number of Cox Subscribers under this
Agreement, such number shall be calculated using the methodology Cox uses to
count subscribers for purposes of its quarterly earnings release.

“Cox Subscriber Data” shall mean, whether or not personally identifiable to Cox
Subscribers: (i) any information or data provided to or collected by, from or
about Cox Subscribers, including, without limitation, voluntarily disclosed
data; (ii) any information about a Cox Subscriber’s access to or use of the
TiVo-enabled STBs or the TAMS Solution; and (iii) all content included in a Cox
Subscriber’s data or media storage and any other information or data received or
contributed by a Cox Subscriber in connection with and stored as part of or in
connection with the TiVo-enabled STBs (and if Cox elected to proceed with Phase
2 Advertising, with the Qualifying STBs). Notwithstanding the foregoing, Cox
Subscriber Data shall not include any information relating to a Cox Subscriber
that is separately collected and maintained by TiVo pursuant to a separate
customer relationship with such Cox Subscriber.

“Cox System” shall mean an entity controlled by Cox where “control” is defined
as having: (i) a direct or indirect economic ownership interest of at least
fifty-one percent (51%); (ii) voting control sufficient to elect the board of
directors or other governing body; or (iii) a direct or indirect economic
ownership interest of at least thirty-five (35%) with full management and
operational control on a day-to-day basis, including, without limitation the
right to bill subscribers, select Television Programming Services, and designate
channels for carriage of programming services, and authority to enter into
binding agreements on behalf of such systems regarding programming and
promotional decisions. For the avoidance of doubt, any breach of this Agreement
by a Cox System shall be deemed a breach by Cox.

“Cox TAMS Acceptance” shall mean Cox’s acceptance of subsequent Releases of the
TAMS Solution in accordance with Section 5.1(e)(ii).

“Cox TiVo Subscriber” shall mean each Cox Subscriber with at least one
TiVo-enabled STB.

“Cox TiVo Subscriber Report” shall have the meaning as set forth in
Section 9.1(b).

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-2



--------------------------------------------------------------------------------

“Cox TE Acceptance” shall mean Cox’s acceptance of subsequent Releases of the TE
Software in accordance with Section 5.2(d)(ii).

“Cox Vendor” shall mean any vendor or supplier (including each of their
subcontractors performing services on behalf of Cox) of one or more products or
services utilized by, used in connection with, or distributed or deployed in any
Cox System. The term “Cox Vendor” shall include, without limitation, any vendor
or supplier that designs, creates or distributes interactive services,
applications or user interfaces related to multi-channel video programming or
high speed Internet services, or wireless telephone services (including, without
limitation, electronic program guides, interactive program guides, middleware,
polling, e-commerce, and digital video recording).

“Confidential Information” shall mean all non-public or proprietary information
that one Party discloses or makes available to the other Party, including,
without limitation, any such information disclosed between the Parties in the
course of negotiating or performing this Agreement, but excluding any such
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the receiving Party in violation of this
Agreement, (ii) was or had become available to the receiving Party on a
non-confidential basis from a source which was not prohibited from disclosing
such information to the receiving Party by a legal, contractual or fiduciary
obligation of confidentiality to the disclosing Party, or (iii) was
independently developed by the receiving Party through Persons who have not had,
either directly or indirectly, access to or knowledge of the Confidential
Information.

“Development Fees” shall have the meaning set forth in Section 3.3.

“[*]Subscriber” shall mean each subscriber to which The [*]intentionally
authorizes the delivery of[*] television service.

“Documentation” shall mean all documentation relating to the TE Software, TAMS
Solution or TiVo Remote that is either: (i) specified as a deliverable pursuant
to the applicable Statement of Work; or (ii) TiVo End User Documentation.

“DVR Features” shall mean DVR Technology, excluding Home Network Features and
Media Center Features.

“DVR Technology” shall mean hardware, software, standards or other technology
that enables consumers to record television programs, independent of the method
of video delivery, to a hard disk drive or other random access digital storage
medium and control a television display, including, without limitation, pausing,
fast forwarding and rewinding live and recorded television, and all technology
reasonably related to any of the foregoing.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Headend” shall mean the control center of a cable television system, where
incoming signals are amplified, converted, processed and combined into a common
cable along with any original cablecasting, for transmission to subscribers,
including super headends, master headends and distribution hubs.

“Home Networking Features” shall mean hardware, software, standards and other
technology that are designed for the purpose of creating or managing internet
protocol connections between consumer electronics devices in the home where the
relevant devices may include, without limitation, a DVR, personal computer,
portable video player, portable music player, voice over internet protocol
(VOIP)

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-3



--------------------------------------------------------------------------------

communications devices or cellular phone (including all related user interfaces,
software and hardware), and all technology reasonably related to any of the
forgoing.

“[*]

“Initial Cox Market” shall have the meaning set forth in Section 4.1.

“Initial TAMS Solution” shall mean the initial Release of the software solution
specified in the Initial TAMS Statement of Work that incorporates certain
components of TiVo’s Interactive Advertising Technology.

“Initial TAMS Statement of Work” shall have the meaning set forth in
Section 5.1.

“Initial TE Software” shall mean the initial Release of the software solution
specified in the Initial TE Software Statement of Work that incorporates certain
components of TiVo’s DVR Technology.

“Initial TE Software Statement of Work” shall have the meaning set forth in
Section 5.2.

“Intellectual Property Rights” shall mean any or all of the following and all
rights in, arising out of, or associated therewith, whether arising from statute
or common law: (i) all United States and foreign patents and utility models and
applications therefore and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, and
equivalent or similar rights anywhere in the world in inventions and
discoveries, including, without limitation, invention disclosures, (ii) all
trade secrets and other rights in know-how and confidential or proprietary
information, (iii) all copyrights, copyrights registrations and applications
therefore and all other rights corresponding thereto throughout the world,
(iv) all industrial designs and any registrations and applications therefore
throughout the world, (v) all rights in World Wide Web addresses and domain
names and applications and registrations therefore, (vi) all trade names, logos,
common law trademarks and service marks, trademark and service mark
registrations and applications therefore and all goodwill associated therewith
throughout the world, and (vii) any similar, corresponding or equivalent rights
to any of the foregoing throughout the world.

“Interactive Advertising Technology” shall mean hardware, software, standards or
other technology that enables one or more of the following advertising
features:[*] and all technology reasonably related to any of the foregoing.

[*]

[*]Media Center Features” shall mean hardware, software, standards and other
technology that are enables the sharing of media files (video, music, or data)
between consumer electronics devices which may include, without limitation, a
DVR, personal computer, portable video player, portable music player, voice over
internet protocol (VOIP) communications devices or cellular phone (including all
related user interfaces, software and hardware), and all technology reasonably
related to any of the forgoing.

“MFN Amendment” shall have the meaning as set forth in Section 3.7(a).

“MFN Notice” shall have the meaning as set forth in Section 3.7(b).

“Monthly Fees” shall have the meaning as set forth in Section 3.2.

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-4



--------------------------------------------------------------------------------

“Net Revenue” shall mean, for any period, the gross revenue actually received by
TiVo that is attributable to the display of TiVo [*]during such period, and
during Phase[*] during such period, in each case[*] costs related to such
advertising.

“Non-Conformity” shall have the meaning set forth in Section 10.2(d).

“Non-TiVo Delay” shall have the meaning set forth in Section 5.4(a).

“Non-TiVo Qualifying STB” shall mean any Qualifying STB that is not a
TiVo-enabled STB.

“Operating Environment” shall mean the environment for operation of the TiVo
Software as further defined in the applicable Statement of Work and including,
without limitation, the Qualifying STB configurations set forth in Exhibit N.

“Party” and “Parties” shall have the meanings set forth in the preamble to this
Agreement.

“PCR” shall have the meaning set forth in Section 5.1(c)(vi).

“Permitted Advertising” shall mean advertising that is subject to customary
broadcast advertising standards and does not include advertisements that
(i) advertise products or services that relate directly or indirectly to sexual
or sexually explicit, pornographic or other “adults-only” objectionable
material, as [*]“Person” shall mean any natural person, corporation, firm, joint
venture, partnership, association, enterprise, limited liability company, trust
or other entity or organization, or any government or political subdivision or
any agency, department or instrumentality thereof.

[*]

[*]

[*]

[*]

“Qualifying STB” shall mean any of the set top box hardware and software
configurations listed on Exhibit N whether or not such set top box contains the
TE Software or the TAMS Solution.

“Release” shall mean, with respect to the TE Software and TAMS Solution, the
initial version of such software provided to Cox pursuant to the applicable
Statement of Work and each subsequent released version of such software that
includes an enhancement or addition providing features and/or functionality
beyond that provided in the prior Release and which TiVo makes generally
commercially available.

“RFI” shall mean an electronic submission by a Cox Subscriber sent via the Cable
System serving such Cox Subscriber, which requests additional information
regarding a product or service in response to any Showcase Advertising.

“[*]Cox Market” shall have the meaning set forth in Section 4.1.

“Showcase Advertising” shall mean advertising enabled with a Showcase Video
Repository and one or more of the following features: [*]“Showcase Specific
Pointer” shall mean a [*]links to such content.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-5



--------------------------------------------------------------------------------

“Showcase Video Repository” shall mean a long-form, broadcast-quality, video
advertising content repository stored on the STB Storage Space of a Qualifying
STB or on a VOD server accessible via a Qualifying STB.

“Statement of Work” shall mean a document, agreed to in writing by the Parties,
that is entered into in accordance with the terms of SECTION 5.

“STB Storage Space” shall mean a portion of storage space that (i) is contained
in the Qualifying STB or in a device that is locally or remotely attached to the
Qualifying STB, and (ii) is comprised of a hard disk or equivalent digital
storage space.

“Subscriber Acquisition Commission” shall have the meaning as set forth in
Section 3.1.

“Switched Digital Broadcast” shall mean the technique or optimizing efficiency
of bandwidth use by selectively broadcasting a channel only when a subscriber
selects it. An unwatched channel is deleted from the digital broadcast stream
and then automatically switched back on when a subscriber selects it.

“TAMS” or “TiVo Interactive Advertising Management System” shall mean an
advertising management system developed for Cox pursuant to this Agreement that
enables the delivery of Showcase Advertising or other DVR- or VOD-based
advertising to Cox Subscribers.

“TAMS-enabled Advertising” shall mean advertising enabled with the TAMS
Solution.

“TAMS Solution” shall mean the Initial TAMS Solution and any subsequent Release
of the TAMS Solution made available to Cox under an applicable TAMS Statement of
Work as further described in Sections 5.3 and 6.2(c).

“TAMS Solution Development Fee” shall have the meaning set forth in
Section 5.1(e)(iv) of this Agreement.

“TAMS Statement of Work” shall mean the Initial TAMS Statement of Work and any
subsequent Statements of Work executed by the Parties to incorporate additional
features and/or functionality to the TAMS Solutions as further described in
Section 5.1.

“Targeted Advertising” shall mean any [*]

“TE Software” shall mean the Initial TE Software and any subsequent Release of
the TE Software made available to Cox under an applicable Statement of Work as
further described in Sections 5.3 and 6.2(c).

“TE Software Development Fee” shall have the meaning set forth in Section 5.2(e)
of this Agreement.

“TE Software Statement of Work” shall mean the Initial TE Software Statement of
Work and any subsequent Statements of Work executed by the Parties to
incorporate additional features and/or functionality to the TE Software as
further described in Section 5.2.

[*]

[*]

“Term” shall have the meaning set forth in Section 15.1.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-6



--------------------------------------------------------------------------------

“Territory” shall mean the United States of America, the District of Columbia,
and the United States’ territories and possessions.

“Third Party IP” shall mean any Intellectual Property Rights owned or controlled
by a Person other than TiVo or a TiVo Affiliate and set forth in an applicable
Statement of Work, which may be incorporated or referenced in, or required for
use of, the TE Software or TAMS Solution, in each case as listed on Exhibit C
attached hereto, as may be amended by the Parties pursuant to an applicable
Statement of Work.

“TiVo” shall have the meaning set forth in the preamble to this Agreement.

[*]

“TiVo-enabled STB” shall mean a Qualifying STB for which the TE Software (or any
component thereof) has been delivered and is active as of the date of
determination.

“TiVo End User Documentation” shall mean all documentation relating to the TE
Software, TAMS Solution or TiVo Remote provided to Cox by TiVo that is
identified as end user documentation.

“TiVo Indemnified Parties” shall mean TiVo, all TiVo Affiliates and each of
their respective controlling persons, officers, directors, shareholders,
partners, members, employees and agents.

“TiVo Launch Marketing Campaign” shall have the meaning as set forth in
Section 4.3(b).

“TiVo Marks” shall mean the TiVo trade names, logos, trademarks, and/or service
marks provided by TiVo to Cox for use in accordance with this Agreement.

“TiVo Remote” shall mean the remote control for the TE Software manufactured in
strict accordance with the TiVo Remote Manufacturing Package.

“TiVo Remote Manufacturing Package” shall mean the manufacturing package
provided by TiVo and setting forth the specifications, BOM, and other
requirements for manufacturing of the TiVo Remote.

“TiVo Revenue Share Report” shall have the meaning set forth in Section 9.2.

“TiVo Software” shall mean the[*], in each case including all[*] to be provided
by TiVo to Cox under the terms of Exhibit L and all new Releases provided by
TiVo to Cox pursuant to Sections 5.3 or 6.2(c).

“TiVo Support Fee” shall have the meaning set forth in Section 6.1.

“TiVo Users” shall mean the entire group of TiVo media consumers, subscribers,
users, end-user licensees and/or viewers, including those who obtain TiVo
products from distributors other than Cox.

“Update” shall mean, with respect to the TiVo Software, all error corrections
and bug fixes to the TE Software or TAMS Solution which TiVo makes available as
part of its support services under Exhibit L without requiring the payment of
additional fees.

“VOD” shall mean a video-on-demand service that enables cable subscribers to
select a video asset from a content repository provided by a cable television
service using a user interface, which video asset is streamed to the
subscriber’s set-top box via the Cable System and which usually (but not always)
can be manipulated by the subscriber (e.g., stop, pause, fast forward, rewind).

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-7



--------------------------------------------------------------------------------

“Warranty Period” shall have the meaning set forth in Section 10.2(d)(i).

“[*]

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

A-8